

Exhibit 10.1

--------------------------------------------------------------------------------



Published CUSIP Numbers:
Deal: 44932EAA8
Term B: 44932EAB6








TERM LOAN CREDIT AGREEMENT
Dated as of May 30, 2017
among
HYSTER-YALE GROUP, INC.
as the Borrower,
HYSTER-YALE MATERIALS HANDLING, INC.
as Holdings,
BANK OF AMERICA, N.A.,
as Administrative Agent,
and
The Other Lenders Party Hereto




BANK OF AMERICA, N.A.
as Sole Lead Arranger and Sole Bookrunner





--------------------------------------------------------------------------------









--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
Section
Page
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1


1.01
Defined Terms
1


1.02
Other Interpretive Provisions
35


1.03
Accounting Terms
36


1.04
Rounding
37


1.05
Times of Day; Rates
37


1.06
Currency Equivalents Generally
37


ARTICLE II
THE COMMITMENTS AND LOANS
38


2.01
The Term Loan
38


2.02
Borrowings, Conversions and Continuations of Loans
38


2.03
Prepayments
39


2.04
Termination of Commitments
42


2.05
Repayment of Loans
42


2.06
Interest
42


2.07
Fees
43


2.08
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
43


2.09
Evidence of Debt
43


2.10
Payments Generally; Administrative Agent's Clawback
44


2.11
Sharing of Payments by Lenders
46


2.12
Design of Unrestricted and Restricted Subsidiaries
47


2.13
Increase in Commitments
48


2.14
Refinancing Amendments
51


2.15
Defaulting Lenders
54


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
55


3.01
Taxes
55


3.02
Illegality
59


3.03
Inability to Determine Rates
60


3.04
Increased Costs; Reserves for Eurodollar Rate Loans
61


3.05
Compensation for Losses
62


3.06
Mitigation Obligations; Replacement of Lenders
63


3.07
Survival
63


ARTICLE IV
CONDITIONS PRECEDENT TO CLOSING AND FUNDING
63


4.01
Conditions to Closing and Funding
63


ARTICLE V
REPRESENTATIONS AND WARRANTIES
66


5.01
Existence; Qualification and Power
66


5.02
Authorization; No Contravention
66


5.03
Governmental Authorization; Other Consents
66


5.04
Binding Effect
67


5.05
Financial Statements; No Material Adverse Effect
67


5.06
Litigation
67







--------------------------------------------------------------------------------





5.07
No Default
67


5.08
Ownership of Property; Liens; Investments
68


5.09
Environmental Compliance
68


5.10
Insurance
69


5.11
Taxes
69


5.12
ERISA Compliance
69


5.13
Subsidiaries; Equity Interests; Loan Parties
70


5.14
Margin Regulations; Investment Company Act
70


5.15
Disclosure
70


5.16
Compliance with Laws
70


5.17
Brokers
70


5.18
Intellectual Property; Licenses, Etc
70


5.19
Solvency
71


5.20
Trade Relations
71


5.21
Casualty, Etc
71


5.22
Labor Matters
71


5.23
Ranking
71


5.24
Burdensome Contracts
71


5.25
OFAC
71


5.26
Anti-Corruption Laws
71


5.27
EEA Financial Institutions
72


ARTICLE VI
AFFIRMATIVE COVENANTS
72


6.01
Financial Statements
72


6.02
Certificates; Other Information
72


6.03
Notices
74


6.04
Payment of Obligations
75


6.05
Preservation of Existence, Etc
75


6.06
Maintenance of Properties
75


6.07
Maintenance of Insurance
76


6.08
Compliance with Laws
76


6.09
Books and Records
76


6.10
Inspection Rights
76


6.11
Use of Proceeds
77


6.12
Covenant to Guarantee Obligations and Give Security
77


6.13
Compliance with Environmental Laws
78


6.14
Further Assurances
79


6.15
Anti-Corruption Laws
79


6.16
Maintenance of Debt Ratings
79


6.17
Post-Closing Requirements
79


ARTICLE VII
NEGATIVE COVENANTS
79


7.01
Liens
79


7.02
Indebtedness
80


7.03
Investments
83







--------------------------------------------------------------------------------





7.04
Fundamental Changes
84


7.05
Dispositions
85


7.06
Restricted Payments
86


7.07
Change in Nature of Business
86


7.08
Transactions with Affiliates
87


7.09
Restrictive Agreements
87


7.10
Use of Proceeds
87


7.11
Amendments of Organization Documents
87


7.12
Prepayments, Etc. of Subordinated Indebtedness
87


7.13
Amendment, Etc. of Subordinated Indebtedness
87


7.14
Sanctions
87


7.15
Anti-Corruption Laws
87


ARTICLE VIII
 
88


8.01
Events of Default
88


8.02
Remedies upon Event of Default
90


8.03
Application of Funds
90


ARTICLE IX
 
91


9.01
Appointment and Authority
91


9.02
Rights as a Lender
92


9.03
Exculpatory Provisions
92


9.04
Reliance by Administrative Agent
93


9.05
Delegation of Duties
94


9.06
Resignation of Administrative Agent
94


9.07
Non-Reliance on Administrative Agent and Other Lenders
95


9.08
No Other Duties, Etc
95


9.09
Administrative Agent May File Proofs of Claim; Credit Bidding
95


9.10
Collateral and Guaranty Matters
97


9.11
Secured Cash Management Agreements and Secured Hedge Agreements
98


ARTICLE X
 
98


10.01
Guaranty
98


10.02
Rights of Lenders
99


10.03
Certain Waivers
99


10.04
Obligations Independent
99


10.05
Subrogation
99


10.06
Termination; Reinstatement
100


10.07
Subordination
100


10.08
Stay of Acceleration
100


10.09
Condition of Borrower
100


10.10
Keepwell
100


ARTICLE XI
 
101


11.01
Amendments, Etc
101


11.02
Notices; Effectiveness; Electronic Communications
102


11.03
No Waiver; Cumulative Remedies; Enforecement
104







--------------------------------------------------------------------------------





11.04
Expenses; Indemnity; Damage Waiver
105


11.05
Payments Set Aside
107


11.06
Successors and Assigns
107


11.07
Treatment of Certain Information; Confidentiality
112


11.08
Right of Setoff
113


11.09
Interest Rate Limitation
114


11.10
Counterparts; Integration; Effectiveness
114


11.11
Survival of Representations and Warrants
115


11.12
Severability
115


11.13
Replacement of Lenders
115


11.14
Governing Law; Jurisdiction; Etc
116


11.15
WAIVER OF JURY TRIAL
117


11.16
No Advisory or Fiduciary Responsibility
117


11.17
Electronic Execution of Assignments and Certain Other Documents
118


11.18
USA PATRIOT Act
118


11.19
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
118


11.20
ENTIRE AGREEMENT
119







--------------------------------------------------------------------------------





SCHEDULES


1.01(a)    Financial Institutions
2.01    Commitments and Applicable Percentages
5.06    Litigation
5.09    Environmental Matters
5.13    Subsidiaries and Other Equity Investments; Loan Parties
5.22     Labor Matters
5.24    Burdensome Contracts
6.17     Post-Closing Matters
7.01    Existing Liens
7.02    Existing Indebtedness
7.03    Existing Investments
11.02    Administrative Agent’s Office, Certain Addresses for Notices


EXHIBITS


Form of
A    Loan Notice
B    Note
C    Compliance Certificate
D    Assignment and Assumption
E    Guaranty
F    Security and Pledge Agreement
G    United States Tax Compliance Certificate
H    Solvency Certi






--------------------------------------------------------------------------------






TERM LOAN CREDIT AGREEMENT
This TERM LOAN CREDIT AGREEMENT (“Agreement”) is entered into as of May 30,
2017, among HYSTER-YALE GROUP, INC., a Delaware corporation (the “Borrower”),
HYSTER-YALE MATERIALS HANDLING, INC., a Delaware corporation (“Holdings”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent.
PRELIMINARY STATEMENTS:
The Borrower has requested that the Lenders provide a term loan facility, and
the Lenders have indicated their willingness to lend on the terms and subject to
the conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“ABL Agent” means Bank of America in its capacity as administrative agent and
collateral agent under the ABL Facility, and any successor thereto.
“ABL Credit Agreement” means that certain Amended and Restated Loan, Security
and Guaranty Agreement, dated as of April 28, 2016, as amended, among the
Borrower, certain Affiliates of the Borrower, the ABL Agent and the lenders from
time to time party thereto, as may be further amended, restated or otherwise
modified from time to time, and any refinancing thereof.
“ABL Documents” means, collectively, the ABL Credit Agreement and all other
documents, agreements and instruments executed and delivered in connection
therewith, and any refinancing thereof.
“ABL Facility” means the credit facilities under the ABL Credit Agreement.
“ABL Priority Collateral” has the meaning specified in the Intercreditor
Agreement.
“Accounting Changes” means, with respect to any Person, changes in accounting
principles required or permitted by the promulgation of any rule, regulation,
pronouncement or opinion of the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or any successor thereto or
any agency with similar functions).




1
89512049_5

--------------------------------------------------------------------------------





“Acquisition” means, with respect to any Person, any acquisition, whether by
purchase, merger, amalgamation or otherwise, by such Person of (a) Equity
Interests of any other Person if, after giving effect to the acquisition of such
Equity Interests, such other Person would be a Subsidiary of such Person, (b)
all or substantially all of the assets of any other Person or (c) assets
constituting one or more business units of any other Person.
“Additional Lender” has the meaning assigned to such term in Section 2.13(b).
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied from time to time by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Term Loan Credit Agreement.
“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate margins, original issue discount (“OID”), upfront fees and
any LIBOR floor greater than 0.00% per annum (with such increased amount being
equated to interest margins for purposes of determining any increase to the
Applicable Rate), or otherwise, in each case as reasonably determined by the
Agent; provided that OID and upfront fees shall be equated to interest rate
assuming a four-year life to maturity (or, if less, the stated weighted average
life to maturity at the time of its incurrence of the applicable Indebtedness);
and provided, further, that “All-In Yield” shall not include arrangement fees,
commitment fees, structuring fees, underwriting fees, amendment fees or similar
fees paid or payable to the applicable lenders or arrangers (or their
affiliates) for such Indebtedness or any other fees not payable generally to all
of the lenders providing such Indebtedness.
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) represented by (a) on or
prior to the Closing Date, such Lender’s Commitment at such time, subject to
adjustment as provided in Section 2.15, and (ii) thereafter, the principal
amount of such Lender’s Loans at such time. The initial Applicable


2
89512049_5

--------------------------------------------------------------------------------





Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
“Applicable Rate” means, at any time, (a) from the Closing Date to the date on
which the Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(a) for the fiscal quarter ending June 30, 2017, 3.00% per annum for
Base Rate Loans and 4.00% per annum for Eurodollar Rate Loans and
(b) thereafter, the applicable percentage per annum set forth below determined
by reference to the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):
Applicable Rate
 
Pricing Level
Consolidated Leverage Ratio
Eurodollar Rate
Base
Rate
 
 
1
<2.00:1
3.75%
2.75%
 
 
2
>2.00:1
4.00%
3.00%
 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 2 shall
apply, as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and in each case shall remain in
effect until the date on which such Compliance Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.08(b).
“Approved Floorplan and Factoring Facilities” means one or more floorplan and
factoring facilities provided to certain Foreign Subsidiaries.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means Bank of America, N.A. (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement), in its capacity as sole lead arranger and sole
bookrunner.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent in
accordance with Section 11.06, in


3
89512049_5

--------------------------------------------------------------------------------





substantially the form of Exhibit D or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal year ended December 31, 2016, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Holdings and its Subsidiaries,
including the notes thereto.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate applicable to a Eurodollar Rate Loan
with an Interest Period of one month plus 1.00%. The “prime rate” is a rate set
by Bank of America based upon various factors including Bank of America’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Bolzoni Entities” means (a) Bolzoni Holding S.p.A., a corporation organized
under the laws of Italy, and (b) Bolzoni S.p.A., a corporation organized under
the laws of Italy, and each of its Subsidiaries.


“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.


4
89512049_5

--------------------------------------------------------------------------------





“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Cash Equivalents” means:
(a)    marketable direct obligations issued or unconditionally guaranteed by the
U.S. government and backed by the full faith and credit of the U.S. government;
(b)    repurchase agreements on obligations of the type specified in clause (a)
above with respect to which, at the time of acquisition, the senior long-term
debt of the party agreeing to repurchase such obligations is rated AAA (or
better) by S&P or Aaa (or better) by Moody’s;
(c)    domestic and eurodollar certificates of deposit and time deposits,
bankers’ acceptances and floating rate certificates of deposit issued by any
commercial bank organized under the laws of the U.S., any state thereof, the
District of Columbia, any foreign bank, or its branches or agencies (fully
protected against currency fluctuations), which, at the time of acquisition, are
rated A-1 (or better) by S&P or P-1 (or better) by Moody’s;
(d)    commercial paper of U.S. and foreign banks and bank holding companies and
their subsidiaries and U.S. and foreign finance, commercial industrial or
utility companies which, at the time of acquisition, are rated A-1 (or better)
by S&P or P-1 (or better) by Moody’s;
(e)    marketable direct obligations of any state of the U.S. or any political
subdivision of any such state given on the date of such investment the highest
credit rating by Moody’s and S&P; or
(f)    securities of money market funds rated Am (or better) by S&P or A (or
better) by Moody’s; provided, that the maturities of any such Cash Equivalents
referred to in clauses (a), (c), (d) and (e) shall not exceed 270 days.    


5
89512049_5

--------------------------------------------------------------------------------





“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means any Person that either (a) at the time it enters
into a Cash Management Agreement, is a Lender or an Affiliate of a Lender or (b)
is a party to a Cash Management Agreement at the time it (or its applicable
Affiliate) becomes a Lender (either on the Closing Date or thereafter as an
Eligible Assignee), in each case in its capacity as a party to such Cash
Management Agreement.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“CFC” means a Person that is a controlled foreign corporation within the meaning
of Section 957 of the Code.
“CFC Holdco” means a Domestic Subsidiary substantially all of the assets of
which consist of Equity Interests of, or Indebtedness owing from, one or more
CFCs or CFC Holdcos.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
“Change of Control” means the occurrence of any of the following:
(a) any Person or group of Persons (within the meaning of Section 13(d) or 14(d)
of the Securities Exchange Act of 1934) other than one or more Permitted
Holders, is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934), either directly or indirectly,
of thirty-three percent (33%) or more of the total voting power of the
outstanding voting Equity Interests of Holdings; provided, however, that the


6
89512049_5

--------------------------------------------------------------------------------





Permitted Holders beneficially own (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934), directly or indirectly, in the aggregate a
lesser percentage of the total voting power of the voting Equity Interests of
Holdings than such other Person and do not have the right or ability by voting
power, contract or otherwise to elect or designate for election a majority of
the Board of Directors of Holdings;
(b) individuals who on the Closing Date constituted the Board of Directors of
Holdings (together with any new directors whose election by the Board of
Directors of Holdings or whose nomination for election by the stockholders of
Holdings was approved by the Permitted Holders or by a vote of a majority of the
directors of Holdings then still in office who were either directors on the
Closing Date or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of Holdings then in office;
(c) the adoption of a plan relating to the liquidation or dissolution of any
Loan Party (other than to the extent permitted in Section 7.04 );
(d) the merger or consolidation of any Loan Party with or into another Person or
the merger of another Person with or into any Loan Party, or the sale of all or
substantially all the assets of any Loan Party to another Person, other than a
transaction permitted by Section 7.04 and 7.05; or
(e) one hundred percent (100%) of the Equity Interests of the Borrower ceasing
to be owned (directly or indirectly) by Holdings, or one hundred percent
(100%) of the Equity Interests of the Borrower ceasing to be pledged to the
Administrative Agent pursuant to the applicable Collateral Documents.


“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all of the “Collateral” or other similar term referred to in
the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.
“Collateral and Guarantee Requirement” means, at any relevant time of
determination, any or all of the following (as applicable):
(a)    each Person that is required or intended to be a Subsidiary Guarantor
shall have executed and delivered to the Administrative Agent a Guaranty and
Holdings shall be party to the Guaranty contained in Article X;


7
89512049_5

--------------------------------------------------------------------------------





(b)    each Loan Party shall have executed and delivered to the Administrative
Agent (i) the Security and Pledge Agreement, with respect to (A) all or
substantially all of its assets other than Excluded Assets and (B) the Equity
Interests in its first tier Subsidiaries, limited in the case of pledges of
CFCs, CFC Holdcos and Bolzoni Holdings LLC to 65% of such voting Equity
Interests and 100% of such non-voting Equity Interests, (ii) if applicable, an
Intellectual Property Security Agreement, and (iii) such other Collateral
Documents as may be reasonably required to satisfy this Collateral and Guarantee
Requirement and effectuate the intent of the parties with respect to the grant
of Collateral;
(c)    the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each Material Owned Real Property duly executed and
delivered by the record owner of such Material Owned Real Property (together
with UCC fixture filings if requested by the Administrative Agent), (ii) a
policy or policies of title insurance in the amount equal to the fair market
value of such Mortgaged Property and fixtures, as determined by the Borrower in
its reasonable discretion, issued by a nationally recognized title insurance
company reasonably acceptable to the Administrative Agent (the “Title Company”)
insuring the Lien of each such Mortgage as a first priority Lien on the
Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 7.01, together with such customary endorsements
as the Administrative Agent may reasonably request, together with evidence
reasonably satisfactory to the Administrative Agent of payment of all expenses
and premiums of the Title Company and all other sums required in connection with
the issuance of each title policy and all recording and stamp taxes (including
mortgage recording and intangible taxes) payable in connection with recording
the Mortgages in the appropriate real estate records, (iii) such affidavits,
certificates, information (including financial data and environmental reports)
and instruments of indemnification as shall be reasonably required as determined
by the Borrower to induce the Title Company to issue the title policies and
endorsements contemplated above and which are reasonably requested by such Title
Company, (iv) a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each such Mortgaged Property
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the applicable Loan Party relating to such
Mortgaged Property), (v) if any such Mortgaged Property is located in an area
determined by the Federal Emergency Management Agency to have special flood
hazards, evidence of such flood insurance as may be required under applicable
Law, including Regulation H of the Board of Governors and the other Flood
Insurance Laws and as required under Section 6.07(b), (vi) to the extent in the
possession of any applicable Loan Party, an ALTA survey for each such Mortgaged
Property, together with an affidavit of no change, if applicable, in favor of
the Title Company, and (vii) an opinion letter delivered by local counsel in the
jurisdiction in which such Mortgaged Property is located with respect to the
validity and enforceability of the applicable


8
89512049_5

--------------------------------------------------------------------------------





Mortgage and containing such customary opinions of local counsel reasonably
requested by the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent;
(d)    to the extent required to be delivered pursuant to the terms of the
applicable Collateral Documents (giving effect to the Intercreditor Agreement),
the Administrative Agent shall have received all instruments, documents and
chattel paper in the possession of any of the Loan Parties, together with
allonges or assignments as may be necessary or appropriate to perfect the
Administrative Agent’s and the Secured Parties’ security interest in the
Collateral;
(e)    all (i) certificates (including certificates representing Equity
Interests and powers in blank with respect thereto), agreements, documents and
instruments, including UCC financing statements, required by the Collateral
Documents or applicable Law to be filed, delivered, registered or recorded to
create the Liens intended to be created by the Collateral Documents and perfect
such Liens to the extent required by, and with the priority required by, the
Collateral Documents and the other provisions of the term “Collateral and
Guarantee Requirement,” shall have been filed, registered or recorded or
delivered to the Administrative Agent for filing, registration or recording and
(ii) Taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents shall have been
paid;
(f)    in the case of any of the foregoing executed and delivered after the
Closing Date, to the extent reasonably requested by the Administrative Agent,
the Administrative Agent shall have received documents, Organization Documents,
certificates, resolutions and opinions of the type referred to in Section
4.01(a) with respect to each such Person and its Guarantee and/or provision and
perfection of Collateral;
(g)    in connection with any of the foregoing, the Administrative Agent shall
have been provided (i) searches of UCC or similar filings in the jurisdiction of
incorporation or formation, as applicable, of each Loan Party and each
jurisdiction where any Collateral is located or where a filing would need to be
made in order to perfect the Administrative Agent’s security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Permitted Liens, (ii) Tax lien, judgment
and bankruptcy searches or other evidence reasonably satisfactory to it that all
Taxes, filing fees, recording fees related to the perfection of the Liens on the
Collateral have been paid and (iii) searches of ownership of Intellectual
Property in the appropriate governmental offices and such
patent/trademark/copyright filings as requested by the Administrative Agent in
order to perfect the Administrative Agent’s security interest in the
Intellectual Property; and


9
89512049_5

--------------------------------------------------------------------------------





(h)    the Administrative Agent shall have received copies of insurance
policies, declaration pages, certificates, and endorsements of insurance or
insurance binders evidencing liability, casualty, property, terrorism and
business interruption insurance meeting the requirements set forth herein or in
the Collateral Documents;
provided that the Collateral shall not include, and the Collateral and Guarantee
Requirement shall not require, any of the following: (i) any filings or other
action in any jurisdiction outside of the United States, or required by the Laws
of any jurisdiction outside of the United States to create or perfect any
security interest outside the United States, including any intellectual property
registered in any jurisdiction outside the United States, (ii) control
agreements or other control or similar arrangements with respect to deposit
accounts, securities accounts or other assets requiring perfection by control
(but not, for the avoidance of doubt, control by possession, including of
certificated Equity Interests), (iii) all leasehold interests, (iv) any
Mortgages on any real property other than Material Owned Real Property, (v)
Equity Interests in any Subsidiary that is engaged solely in retail operations
and which Equity Interests were or are acquired, directly or indirectly, by
Holdings in a workout with such retailer, (vi) any deposit account used
exclusively for payroll, payroll taxes or employee benefits, and (vii) any
lease, license, contract or agreement to which any Loan Party is a party or any
of its rights or interests thereunder if and only for so long as the grant of a
security interest or Lien under this Agreement (x) is prohibited by applicable
Law or would constitute or result in the abandonment, invalidation or
unenforceability of any right, title or interest of such Loan Party therein
pursuant to applicable Law or (y) would constitute or result in a breach,
termination or default under any such lease, license, contract or agreement (in
each case other than to the extent that any such term thereof would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any
relevant jurisdiction or any other applicable Law or principles of equity) (and
any assets not required to be granted or pledged pursuant to this proviso shall
be referred to as “Excluded Assets”); provided that (1) such lease, license,
contract or agreement will be an Excluded Asset only to the extent and for so
long as the consequences specified above will result and will cease to be an
Excluded Asset and will become Collateral, immediately and automatically, at
such time as such consequences will no longer result and (2) no asset shall be
an Excluded Asset unless it does not constitute collateral security for the U.S.
Facility Obligations (as defined in the ABL Credit Agreement). The
Administrative Agent may grant extensions of time for, or exceptions to, the
creation and perfection of security interests in or the obtaining of title
insurance, legal opinions or other deliverables with respect to particular
assets or the provision of any Guarantee by any Restricted Subsidiary (including
extensions beyond the Closing Date or in connection with assets acquired, or
Restricted Subsidiaries formed or acquired, after the Closing Date) where it
determines that such action cannot be accomplished without undue effort, expense
or detriment.
“Collateral Documents” means, collectively, the Security and Pledge Agreement,
the Intellectual Property Security Agreements, the Mortgages, any other
collateral assignments, joinders, supplements, security agreements, pledge
agreements or other similar agreements delivered to the Administrative Agent
pursuant to Section 6.12, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.


10
89512049_5

--------------------------------------------------------------------------------





“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01, it being understood that after the funding of the Loans on the
Closing Date pursuant to Section 2.01, the Commitment of each Lender shall be
zero.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” has the meaning specified in the Preliminary Statements.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any period, (a) Consolidated Net Income for
such period plus (b) to the extent deducted in determining Consolidated Net
Income for such period, but without duplication, the aggregate amount of
(i) non-cash expense relating to stock compensation; (ii) depreciation and
amortization expense, (iii) Consolidated Interest Expense, (iv) foreign,
federal, state and local income taxes, (v) extraordinary losses, (vi) equity in
losses of unconsolidated Restricted Subsidiaries and Affiliates, (vii) accruals
for long-term deferred compensation (net of cash payments of deferred
compensation accrued in prior periods), (viii) losses from minority interests in
Affiliates, (ix) non-cash charges and expenses incurred outside of the Ordinary
Course of Business (including the cumulative effect of any Accounting Changes
but excluding any non-cash charge that relates to the write-down or write-off of
Accounts or Inventory), provided that if any such non-cash charges or expenses
represent(s) an accrual or reserve for potential cash items in any future period
the cash payment thereof in such future period shall be subtracted from
Consolidated EBITDA during such period, (x) non-cash expenses relating to the
mark to market provision for derivative instruments, (xi) cash receipts related
to the termination of any derivative instrument that, as of the end of the prior
period, had a net gain since the inception of such derivative instrument,
(xii) cash dividends or distributions received from joint ventures in which
Holdings or the Borrower directly or indirectly own a minority interest,
(xiii) acquisition costs associated with the Acquisition of the Bolzoni Entities
in an aggregate amount not to exceed $10,000,000 incurred prior to December 31,
2016, (xiv) restructuring costs associated with the Acquisition of the Bolzoni
Entities in an amount not to exceed $3,000,000 in any trailing twelve month
period, (xv) transaction costs and expenses associated with the incurrence of
the Loans on the Closing Date and transaction costs and expenses associated with
the amendment to the ABL Facility entered into on the Closing Date, (xvi) costs
associated with any Permitted Acquisition or Permitted Investment in an
aggregate amount not to exceed $10,000,000 in any four fiscal quarter period,
and (xvii) operating losses associated with Nuvera Fuel Cells, LLC in an amount
not to exceed (A) 5% of Consolidated EBITDA (before giving effect to this clause
(xvii)) for any consecutive four fiscal quarter period ending on or before
December 31, 2017, (B) 3.75% of Consolidated EBITDA (before giving effect to
this clause (xvii)) for the trailing four fiscal quarter period ending March 31,
2018, (C) 2.5% of


11
89512049_5

--------------------------------------------------------------------------------





Consolidated EBITDA (before giving effect to this clause (xvii)) for the
trailing four fiscal quarter period ending June 30, 2018 and (D) 1.25% of
Consolidated EBITDA (before giving effect to this clause (xvii)) for the
trailing four fiscal quarter period ending September 30, 2018 (with no further
add backs thereafter with respect to this clause (xvii)), minus (c) to the
extent included in determining Consolidated Net Income for such period, but
without duplication, (i) non-cash income relating to stock compensation,
(ii) extraordinary gains, (iii) equity in earnings of unconsolidated Restricted
Subsidiaries and Affiliates for such period, (iv) income from minority interests
in Affiliates (other than cash dividends or distributions received from joint
ventures in which Holdings directly or indirectly owns a minority interest),
(v) non-cash gains outside of the Ordinary Course of Business (including the
cumulative effect of any Accounting Changes), (vi) non-cash income relating to
the mark to market provision for derivative instruments, and (vii) cash payments
related to the termination of any derivative instrument that, as of the end of
the prior period, had a net loss since the inception of such derivative
instrument.


“Consolidated Funded Indebtedness” means, with respect to any Loan Party and its
Restricted Subsidiaries, without duplication, its (a) Indebtedness that (i)
arises from the lending of money by any Person to such Loan Party or such
Restricted Subsidiary, (ii) is evidenced by notes, drafts, bonds, debentures,
credit documents or similar instruments, (iii) accrues interest or is a type
upon which interest charges are customarily paid (excluding trade payables owing
in the Ordinary Course of Business), or (iv) was issued or assumed as full or
partial payment for property; (b) Capitalized Leases; (c) reimbursement
obligations with respect to letters of credit; and (d) guarantees of any
Indebtedness of the foregoing types owing by another Person; provided that
Consolidated Funded Indebtedness shall not include amounts owing under the
Financing Agreements.
“Consolidated Interest Expense” means, for any period, all as determined in
conformity with GAAP, (a) total interest expense, whether paid or accrued
(without duplication) (including the interest component of Capitalized Lease
obligations), of Holdings and its Restricted Subsidiaries on a consolidated
basis, including, without limitation, all recurring bank loan fees and
commissions, discounts and other fees and charges owed with respect to letters
of credit, but excluding, however, amortization of discount, interest paid in
property other than cash or any other interest expense not payable in cash, plus
(b) any net payments made during such period under Swap Contracts providing
interest rate protection minus (c) any net payments received during such period
under Swap Contracts providing interest rate protection, plus (d) to the extent
deducted in determining Consolidated Interest Expense, any interest income.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date over (b) Consolidated
EBITDA of Holdings and its Restricted Subsidiaries on a consolidated basis for
the most recently completed Measurement Period.
“Consolidated Net Income” means, for any period, the net earnings (or loss)
after taxes of Holdings and its Restricted Subsidiaries on a consolidated basis
for such period taken as a single accounting period determined in conformity
with GAAP.


12
89512049_5

--------------------------------------------------------------------------------





“Consolidated Total Assets” means, as of any date of determination, for Holdings
and its Restricted Subsidiaries on a consolidated basis, the sum of the total
assets held by Holdings and its Restricted Subsidiaries on that date.
“Consolidated Total Net Leverage Ratio” means, as of any date of determination,
the ratio of (a) the excess of (i) Consolidated Funded Indebtedness as of such
date over (ii) the Cash Netting Amount as of such date to (b) Consolidated
EBITDA of Holdings and its Restricted Subsidiaries on a consolidated basis for
the most recently completed Measurement Period. For purposes of this definition,
“Cash Netting Amount” means an amount equal to the sum of (A) one-hundred
percent (100%) of the cash and Cash Equivalents held in the United States by
Holdings and its Restricted Subsidiaries that are Domestic Subsidiaries on such
date, but not to exceed $50,000,000, plus (B) sixty percent (60%) of the cash
and Cash Equivalents held by Holdings and its Restricted Subsidiaries outside of
the United States on such date, but not to exceed $50,000,000, in each case to
the extent such cash is held free and clear of all Liens (other than
non-consensual Liens permitted by Section 7.01 and Liens permitted by Section
7.01(a))
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Customary Permitted Liens” means (a) Liens (other than any Lien imposed under
ERISA) for Taxes, assessments or charges of any Governmental Authority or claims
not yet due or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves or other appropriate
provisions are being maintained in accordance with the provisions of GAAP, (b)
statutory Liens of landlords and Liens of carriers, warehousemen, consignors,
mechanics, materialmen, workmen, customs and revenue authorities and other Liens
(other than any Lien imposed under ERISA) imposed by law and created in the
ordinary course of business for amounts not yet due or which are being contested
in good faith by appropriate proceedings and with respect to which adequate
reserves or other appropriate provisions are being maintained in accordance with
the provisions of GAAP, (c) Liens (other than any Lien imposed under ERISA)
incurred or deposits made in the ordinary course of business (including, without
limitation, surety bonds and appeal bonds and Liens securing obligations under
indemnity agreements for surety bonds) or other Liens in connection with
workers’ compensation, unemployment insurance and other types of social security
benefits, (d) Liens consisting of any right of offset, or statutory or
consensual banker’s lien, on bank deposits or securities accounts maintained in
the ordinary course of business, (e) easements (including, without limitation,
reciprocal easement agreements and utility agreements), rights-of-way,
covenants, consents, licenses, reservations, encroachments, variations and other
restrictions, charges or encumbrances (whether or not recorded), which do not
interfere materially with the


13
89512049_5

--------------------------------------------------------------------------------





ordinary conduct of the business of the Borrower or its Restricted Subsidiaries,
(f) building restrictions, zoning laws and other similar statutes, law, rules,
regulations, ordinances and restrictions, now or at any time hereafter adopted
by any Governmental Authority having jurisdiction, (g) such Liens as identified
on the title policy applicable to such property and acceptable to the
Administrative Agent, (h) certain statutory and contractual rights of retention
on the inventory of Holdings and its Restricted Subsidiaries located outside of
the U.S. which are subordinate to Administrative Agent’s security interest
therein, (i) Liens arising from precautionary UCC-1 financing statement filings
regarding operating leases covering only the property subject thereto and (j)
Liens upon cash or Cash Equivalents securing obligations owing by Holdings or
any Restricted Subsidiary to Administrative Agent, a Lender or an Affiliate
thereof that arise as a result of the termination of a Swap Contract in respect
of interest rates permitted hereunder to which Holdings or any Restricted
Subsidiary, as applicable, and Administrative Agent, a Lender, or an Affiliate
thereof, as applicable, were subject.
“Debt Rating” means, as applicable, (a) the corporate family rating of Holdings
as determined by each of Moody’s and S&P from time to time, (b) the corporate
rating of the Borrower as determined by each of Moody’s and S&P from time to
time and (c) the ratings of the Facility as determined by each of Moody’s and
S&P from time to time.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing


14
89512049_5

--------------------------------------------------------------------------------





that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each other Lender
promptly following such determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, consignment, lease
or other disposition (including any sale and leaseback transaction or synthetic
lease) of any property by any Person, including any sale, transfer or other
disposition, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith (in each case, other than any
issuances of additional Equity Interests (a) by Holdings, (b) by any Loan Party
or Restricted Subsidiary to its existing parent, (c) of directors’ qualifying
shares and (d) by any Loan Party or Restricted Subsidiary to another Loan Party
or Restricted Subsidiary).


15
89512049_5

--------------------------------------------------------------------------------





“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (b) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part, (c) provides
for the scheduled payments of dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Latest Maturity Date
“Disqualified Institution” means, on any date, any Person that is a Competitor
of the Borrower or any of its Subsidiaries, which Person has been designated by
the Borrower as a “Disqualified Institution” by written notice to the
Administrative Agent and the Lenders (by posting such notice to the Platform)
not less than 2 Business Days prior to such date; provided that “Disqualified
Institutions” shall exclude any Person that the Borrower has designated as no
longer being a “Disqualified Institution” by written notice delivered to the
Administrative Agent and the Lenders from time to time.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.
“DQ List” has the meaning specified in Section 11.06(h)(iv).
“ECF Prepayment Percentage” means, for any relevant fiscal year of Holdings,
commencing with the fiscal year ending December 31, 2017, (a) 75% if the
Consolidated Total Net Leverage Ratio as of the last day of such fiscal year is
greater than or equal to 2.75 to 1.00, (b) 50% if the Consolidated Total Net
Leverage Ratio as of the last day of such fiscal year is less than 2.75 to 1.00
but greater than or equal to 2.25 to 1.00, (c) 25% if the Consolidated Total Net
Leverage Ratio as of the last day of such fiscal year is less than 2.25 to 1.00
but greater than or equal to 1.75 to 1.00, and (d) 0% if the Consolidated Total
Net Leverage Ratio as of the last day of such fiscal year is less than 1.75 to
1.00.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


16
89512049_5

--------------------------------------------------------------------------------





“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)). For the avoidance of doubt, any
Disqualified Institution is subject to Section 11.06(h).
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, agreements or governmental restrictions relating to pollution or the
protection of the Environment or human health (to the extent related to exposure
to Hazardous Materials), including those relating to the manufacture,
generation, handling, transport, storage, treatment, Release threat of Release
of Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) Release or threatened Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
“Environmental Notice” means a notice (whether written or oral) from any
Governmental Authority or other Person of any possible noncompliance with,
investigation of a possible violation of, litigation relating to, or potential
fine or liability under any Environmental Law, or with respect to any Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.


“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest.


17
89512049_5

--------------------------------------------------------------------------------





“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in insolvency; (d) the termination of a Pension Plan under Section 4041 of ERISA
or a Multiemployer Plan under Section 4041A of ERISA; (e) the institution by the
PBGC of proceedings to terminate a Pension Plan; (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (g) the
determination that any Pension Plan is considered an at-risk plan or a
Multiemployer Plan is considered in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA, as applicable; or (h) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period;
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and


18
89512049_5

--------------------------------------------------------------------------------





(c)    if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement (including in connection with the
computation of the Base Rate pursuant to clause (c) of such definition);
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of the Eurodollar Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Cash Flow” means, for Holdings and its Restricted Subsidiaries on a
consolidated basis, in accordance with GAAP for any fiscal year, the excess (if
any) of:
(a)    the sum, without duplication, of (i) Consolidated Net Income for such
fiscal year, (ii) the amount of all non-cash charges or losses to the extent
deducted in determining Consolidated Net Income for such fiscal year (excluding
any non-cash charges representing an accrual or reserve for a potential cash
charge in any future fiscal year or amortization of a prepaid cash gain that was
paid in a prior fiscal year) and (iii) decreases in Working Capital for such
fiscal year,
minus
(b)    the sum, without duplication, of
(i)    the aggregate amount of cash actually paid by the Borrower and its
Restricted Subsidiaries during such fiscal year on account of (A) Capital
Expenditures , Permitted Acquisitions and Restricted Payments pursuant to
Section 7.06(d) (other than any amounts that were committed during a prior
fiscal year to the extent such amounts reduced Excess Cash Flow in such prior
fiscal year per clause (b)(ii) below) and (B) Investments pursuant to any of
Sections 7.03(i), 7.03(h) and 7.03(j) (except, in each case under this clause
(b)(i), to the extent financed with the proceeds of Indebtedness (other than
revolving Indebtedness) or of any issuance of Equity Interests),
(ii)    without duplication of amounts deducted from Excess Cash Flow in respect
of a prior period, at the option of the Borrower, the aggregate consideration
required to be paid in cash by the Borrower and its Restricted Subsidiaries
pursuant to binding contracts (the “Contract Consideration”) entered into prior
to or during such period relating to Capital Expenditures, Permitted Investments
and Permitted Acquisitions, in each case, to be


19
89512049_5

--------------------------------------------------------------------------------





consummated or made during the period of four consecutive fiscal quarters of
Holdings following the end of such period (except, in each case, to the extent
financed with the proceeds of Indebtedness (other than revolving Indebtedness)
or any issuance of Equity Interests); provided that to the extent the aggregate
amount actually utilized in cash to finance such Capital Expenditure, Permitted
Investment or Permitted Acquisition during such subsequent period of four
consecutive fiscal quarters is less than the Contract Consideration, the amount
of such shortfall shall be added to the calculation of Excess Cash Flow at the
end of such subsequent period of four consecutive fiscal quarters,
(iii)    the aggregate amount of all scheduled principal payments of the Loans
(excluding mandatory prepayments of Loans) made by the Borrower and its
Restricted Subsidiaries during such fiscal year, but only to the extent that
such scheduled principal payments by their terms cannot be reborrowed or redrawn
and do not occur in connection with a refinancing of all or any portion of such
Indebtedness,
(iv)    the amount of all non-cash credits to the extent included in determining
Consolidated Net Income for such fiscal year,
(v)    increases to Working Capital for such fiscal year,
(vi)    the aggregate amount of non-cash gains on Dispositions of property by
the Borrower or its Restricted Subsidiaries during such fiscal year, to the
extent included in arriving at Consolidated Net Income,
(vii)    any fees and expenses paid in cash during such fiscal year in
connection with any Investment, Disposition, incurrence or repayment of
Indebtedness, issuance of Equity Interests or amendment or modification of any
debt instrument (including any amendment or other modification of this Agreement
or the other Loan Documents) and including any such transaction undertaken but
not completed, in each case to the extent not already deducted from the
calculation of Consolidated Net Income, and
(viii)     payments made in respect of pension obligations during such fiscal
year.
“Excluded Assets” has the meaning given thereto in the proviso to the definition
of Collateral and Guarantee Requirement.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof)


20
89512049_5

--------------------------------------------------------------------------------





by virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 10.10 and any other “keepwell, support or other
agreement” for the benefit of such Guarantor and any and all guarantees of such
Guarantor’s Swap Obligations by other Loan Parties) at the time the Guaranty of
such Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Recipient or required to be withheld or deducted from payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 11.13) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01(a)(ii) or (c), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e) and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.
“Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Commitments at such time and (b) thereafter, the
aggregate principal amount of the Loans of all Lenders outstanding at such time.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System


21
89512049_5

--------------------------------------------------------------------------------





as published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.
“Fee Letter” means the letter agreement, dated May 5, 2017, among the Borrower,
the Administrative Agent and the Arranger.
“Financial Institution” means (a) any Financing Affiliate, (b) any financial
institution listed on Schedule 1.01(a) and (c) any financial institution from
time to time approved by the Administrative Agent (such approval not to be
unreasonably withheld).
“Financing Affiliate” means HYGFS or any other Affiliate of the Borrower party
to a Financing Agreement pursuant to clause (b) of the definition thereof.


“Financing Agreements” means (a) (i) the International Operating Agreement,
dated April 15, 1998, as amended, restated, supplemented or otherwise modified
from time to time, between the Borrower and General Electric Capital Corporation
and (ii) the Amended and Restated European Operating Agreement, dated July 1,
2008, as amended, restated, supplemented or otherwise modified from time to
time, between Hyster-Yale UK Limited and GE Capital Solutions Europe Limited,
(b) the Second Amended and Restated Joint Venture and Shareholders Agreement,
dated November 21, 2013, as amended, restated, supplemented or otherwise
modified from time to time, between the Borrower and Wells Fargo Financial
Leasing, Inc. and (c) any agreement or program entered into with a Financial
Institution on substantially the same terms, or for substantially the same
purpose, as the agreements referred to in clause (a) or (b)  above or otherwise
as consented to by the Administrative Agent, such consent not to be unreasonably
withheld, as any of the same may be (x) renewed, amended or restated from time
to time on substantially the same terms or otherwise as consented to by the
Administrative Agent, such consent not to be unreasonably withheld or
(y) replaced from time to time as consented to by the Administrative Agent, such
consent not to be unreasonably withheld.


“Foreign Lender” means Lender that is not a U.S. Person. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


22
89512049_5

--------------------------------------------------------------------------------





“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States as in effect from time to time subject to
Section 1.03.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (b) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (d) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
“Guarantors” means, collectively, (a) Holdings, (b) the Subsidiary Guarantors
and (c) with respect to (i) Obligations owing by any Loan Party or any
Subsidiary of a Loan Party (other than the Borrower) under any Hedge Agreement
or any Cash Management Agreement and (ii) the payment and performance by each
Specified Loan Party of its obligations under its Guaranty with respect to all
Swap Obligations, the Borrower.
“Guaranty” means, collectively, the Guaranty made by Holdings under Article X in
favor of the Secured Parties and the Guaranty made by the Subsidiary Guarantors
and the Borrower in favor of the Secured Parties, substantially in the form of
Exhibit E, including as supplemented or


23
89512049_5

--------------------------------------------------------------------------------





joined from time to time by the execution and delivery of supplements and
joinders as provided therein or as otherwise reasonably acceptable to the
Administrative Agent, and any other document pursuant to which any Person
Guarantees any portion of the Obligations.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.
“Hedge Bank” means any Person that either (a) at the time it enters into a Swap
Contract permitted under Article VI or VII, is a Lender or an Affiliate of a
Lender, or (b) is a party to a Swap Contract permitted under Article VI or VII
at the time it (or its applicable Affiliate) becomes a Lender (either on the
Closing Date or thereafter as an Eligible Assignee), in each case in its
capacity as a party to such Swap Contract.
“Holdings” has the meaning specified in the introductory paragraph hereto.    
“HYGFS” means HYG Financial Services, Inc., a Delaware corporation in which the
Borrower holds a minority interest.


“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
“Impacted Loans” has the meaning assigned to such term in Section 3.03.
“Increase Effective Date” has the meaning assigned to such term in Section
2.13(c).
“Incremental Increases” has the meaning assigned to such term in Section
2.13(a).
“Incremental Term Loans” has the meaning assigned to such term in Section
2.13(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial) and similar
instruments;


24
89512049_5

--------------------------------------------------------------------------------





(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    all Attributable Indebtedness in respect of Capitalized Leases;
(g)    Disqualified Equity Interests; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is
non-recourse to such Person. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Intellectual Property Security Agreement” means an intellectual property
security agreement, in form and substance reasonably satisfactory to the
Administrative Agent, as supplemented and joined from time to time by the
execution and delivery of supplements and joinders as provided therein or
otherwise reasonably acceptable to the Administrative Agent.
“Intercreditor Agreement” means (i) the Intercreditor Agreement dated as of the
Closing Date by and among the Administrative Agent and the ABL Agent, as it may
be amended, amended and restated, supplemented or otherwise modified from time
to time in accordance with the terms hereof and thereof or (ii) any other
intercreditor agreement among the Administrative Agent and any agent or trustee
with respect to the ABL Facility that is reasonably acceptable to the
Administrative Agent, as it may be amended, amended and restated, supplemented
or otherwise modified from time to time in accordance with the terms hereof and
thereof.


25
89512049_5

--------------------------------------------------------------------------------





“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Loan Notice, or such other period that is twelve months or less requested
by the Borrower and consented to by all the Lenders; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
(ii)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, or other investment in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
“IP Rights” has the meaning specified in Section 5.17.
“IRS” means the United States Internal Revenue Service.
“Latest Maturity Date” means the latest of the Maturity Date for the Facility
and any maturity date applicable to then-existing Incremental Term Loans, as of
any date of determination.


26
89512049_5

--------------------------------------------------------------------------------





“Laws” means, collectively, all laws, rules, regulations and governmental
guidelines applicable to the Person, conduct, transaction, agreement or matter
in question, including all applicable statutory law, common law and equitable
principles, and all provisions of constitutions, treaties, statutes, rules,
regulations, orders and decrees of Governmental Authorities.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance,
easement, right-of-way, lien (statutory or other), charge, or other security
interest, title exception or preferential arrangement in the nature of a
security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Limited Condition Acquisition” means any Permitted Acquisition the consummation
of which is not conditioned on the availability of, or on obtaining, third-party
financing (as notified by the Borrower to the Administrative Agent in the notice
described in clause (g)(i) of the definition thereof).
“Loan” means an extension of credit by a Lender to the Borrower under Article
II.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Intercreditor Agreement, and (f)
the Fee Letter.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), substantially in the form of Exhibit A or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


27
89512049_5

--------------------------------------------------------------------------------





“Material Adverse Effect” means a material adverse effect upon (a) the condition
(financial or otherwise), performance or properties of the Borrower, or Holdings
and its Subsidiaries taken as a whole, (b) the ability of any of the Loan
Parties to perform their respective obligations under the Loan Documents,
(c) the ability of the Lenders or the Administrative Agent to enforce any of the
Loan Documents or (d) a material portion of the Collateral or the validity or
priority of the Administrative Agent’s Liens thereon or the ability of the
Administrative Agent to realize upon a material portion of the Collateral.
“Material Contract” means any agreement or arrangement to which Holdings or a
Restricted Subsidiary is party (other than the Loan Documents) (a) that is
deemed to be a material contract under any securities law applicable to such
Person, including the Securities Act of 1933; (b) for which breach, termination,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect; or (c) that relates to subordinated Indebtedness, or to
Indebtedness in an aggregate principal amount of $10,000,000 or more.


“Material Domestic Subsidiary” means each wholly-owned Domestic Subsidiary
(other than a CFC Holdco or any direct or indirect Subsidiary of a CFC) that
individually represents greater than or equal to either (a) five percent (5%) of
the consolidated total assets of Holdings and its Domestic Subsidiaries or (b)
five percent (5%) of the Consolidated EBITDA of Holdings and its Domestic
Subsidiaries; provided that in the event that Holdings, the Borrower and the
Material Domestic Subsidiaries on a combined basis do not represent at least
ninety percent (90%) of the consolidated total assets and Consolidated EBITDA of
Holdings and its Domestic Subsidiaries on a consolidated basis as of the end of
the most recently ended fiscal year of Holdings, then in such case Holdings
shall identify additional wholly-owned Domestic Subsidiaries (other than CFC
Holdcos or any direct or indirect Subsidiaries of CFCs) to constitute Material
Domestic Subsidiaries such that each of the foregoing ninety percent (90%) tests
is satisfied.
“Material Owned Real Property” means any real property fee (or similarly, under
applicable Law) owned by a Loan Party that has a fair market value (as
reasonably determined by the Borrower) in excess of $10,000,000. As of the
Closing Date, no Loan Party owns any Material Owned Real Property.
“Maturity Date” means May 30, 2023; provided, however, that, in each case, if
such date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.
“Maximum Increase Amount” means the sum of (a) $100,000,000 plus (b) the amount
of any voluntary prepayments of the Facility or any other Incremental Term
Facility after the Closing Date pursuant to Section 2.03(a) to the extent
applied to scheduled amortization payments other than the next succeeding
scheduled payment due under Section 2.05.


28
89512049_5

--------------------------------------------------------------------------------





“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of Holdings.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means a mortgage or deed of trust or other similar security document
executed by a Loan Party that purports to grant a Lien to the Administrative
Agent (or a trustee for the benefit of the Administrative Agent) for the benefit
of the Secured Parties in any owned real property that becomes, or is required
to become, a Mortgaged Property pursuant to the Loan Documents, in each case in
form and substance satisfactory to the Administrative Agent.
“Mortgaged Property” means any Material Owned Real Property and any other owned
real property of a Loan Party that is or becomes, or is required to become,
encumbered by a Mortgage in favor of the Administrative Agent in accordance with
the terms of this Agreement.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions.
“Net Cash Proceeds” means:
(a)    with respect to any Disposition by any Loan Party or any of their
Restricted Subsidiaries, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such transaction (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is repaid in connection with such
transaction (other than Indebtedness under the Loan Documents), (B) the
reasonable and customary out-of-pocket expenses incurred by such Loan Party or
such Restricted Subsidiary in connection with such transaction including legal
fees and sales commissions, (C) taxes reasonably estimated to be actually
payable in connection therewith (taking into account any available tax credits
or deductions); provided that, if the amount of any estimated taxes pursuant to
subclause (C) exceeds the amount of taxes actually required to be paid in cash
in respect of such Disposition, the aggregate amount of such excess shall
constitute Net Cash Proceeds, and (D) reserves for indemnities until such
reserves are no longer needed; and
(b)    with respect to the incurrence or issuance of any Indebtedness by any
Loan Party or any of their Restricted Subsidiaries, the excess of (i) the sum of
the cash and Cash Equivalents received in connection with such transaction over
(ii) the underwriting discounts


29
89512049_5

--------------------------------------------------------------------------------





and commissions, and other reasonable and customary out-of-pocket expenses,
incurred by such Loan Party or such Restricted Subsidiary in connection
therewith.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Loan Party” means any Restricted Subsidiary of Holdings that is not a Loan
Party.
“Note” means a promissory note made by the Borrower payable to a Lender and its
registered assigns evidencing the Loan made by such Lender, substantially in the
form of Exhibit B.
“NPL” means the National Priorities List under CERCLA.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Secured Cash Management Agreement or Secured
Hedge Agreement, in each case whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided
that the Obligations shall exclude any Excluded Swap Obligations.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“OID” has the meaning given such term in the definition of “All-In Yield”.
“Ordinary Course of Business” the ordinary course of business of Holdings or any
Restricted Subsidiary, undertaken in good faith and consistent with applicable
Law and past practices.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any similar agreement or instrument governing the formation or
operation of such entity.


30
89512049_5

--------------------------------------------------------------------------------





“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Documents).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means on any date, the aggregate outstanding principal
amount of Loans after giving effect to any borrowings and prepayments or
repayments of Loans, as the case may be, occurring on such date.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) that is maintained or is contributed to by the Borrower and
any ERISA Affiliate and is either covered by Title IV of ERISA or is subject to
the minimum funding standards under Section 412 of the Code.
“Permitted Acquisition” means any Acquisition so long as:
(a)    the acquiring Person and any such newly-created or acquired Restricted
Subsidiary shall comply (or the Borrower shall cause compliance) with the
requirements of Section 6.12 on the terms and within the time periods set forth
therein;
(b)    the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be substantially the same lines of
business as, or complimentary to, one or more of the principal businesses of the
Borrower and its Restricted Subsidiaries or vertically integrated in a line of
business of the Borrower or its Restricted Subsidiaries;    
(c)    (A) immediately before and immediately after the consummation of any such
Acquisition (and any related transactions, including the incurrence or repayment
of


31
89512049_5

--------------------------------------------------------------------------------





Indebtedness), no Default shall have occurred and be continuing and (B)
immediately after the consummation of such Acquisition, the Consolidated Total
Net Leverage Ratio (determined as of the most recently completed relevant period
after giving pro forma effect to such acquisition, any adjustments to
Consolidated EBITDA made in connection therewith and any Indebtedness (including
any Loans) incurred and/or repaid in connection therewith) shall be no higher
than 2.25 to 1.00; provided that if such Acquisition is a Limited Condition
Acquisition, then at the option of the Borrower the conditions in (A) and/or (B)
above may be satisfied as of the date of the entering into of the definitive
agreement for such Limited Condition Acquisition so long as no Specified Default
shall have occurred and be continuing at the time of, or would result from, the
consummation thereof;
(d)     such Acquisition shall be consensual and shall have been approved by the
subject Person’s Board of Directors or the requisite holders of such capital
stock or other Equity Interests; and
(e)    the Borrower shall have delivered to the Administrative Agent (i) no less
than ten Business Days prior to the date on which any such Acquisition is to be
consummated (or such later date as may be approved by the Administrative Agent),
written notice of such Acquisition, which notice shall include the proposed
closing date of such Acquisition and whether such Permitted Acquisition is a
Limited Condition Acquisition and (ii) all financial reports and other documents
requested by the Administrative Agent in connection with such Acquisition.
“Permitted Investments” means any Investments permitted by Section 7.03.
“Permitted Holders” means the “Participating Stockholders” as existing under,
and defined in, that certain Stockholders’ Agreement dated as of September 28,
2012, by and among Holdings, as depository, Holdings and the Participating
Stockholders, as amended through, and in effect on, the Closing Date.


“Permitted Refinancing” means, with respect to any Person, any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting a
Permitted Refinancing); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus (i) unpaid accrued interest and premiums thereon and
underwriting discounts, defeasance costs, fees, commissions and expenses, (ii)
reasonable original issue discount and upfront fees plus other fees and expenses
reasonably incurred, in connection with such Refinance, and (iii) an amount
equal to any existing commitments unutilized under the debt being Refinanced),
(b) the maturity date and the weighted average life to maturity of such
Permitted Refinancing is greater than or equal to the maturity date and the
weighted average life to maturity of the Indebtedness being Refinanced, (c) if
the


32
89512049_5

--------------------------------------------------------------------------------





Indebtedness being Refinanced is subordinated in right of payment to the
Obligations under this Agreement, such Permitted Refinancing shall be
subordinated in right of payment to such Obligations on terms at least as
favorable to the Secured Parties as those contained in the documentation
governing the Indebtedness being Refinanced, (d) no Permitted Refinancing shall
have direct or indirect obligors who were not also obligors of the Indebtedness
being Refinanced, or greater guarantees or security, than the Indebtedness being
Refinanced, (e) such Permitted Refinancing shall be otherwise on terms not
materially less favorable (other than with respect to interest rates, fees and
other economic terms) to the Secured Parties than those contained in the
documentation governing the Indebtedness being Refinanced, including, without
limitation, with respect to financial and other covenants and events of default
and (f) at the time thereof, no Default or Event of Default shall have occurred
and be continuing.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan but excluding any Multiemployer Plan),
maintained for employees of the Borrower or any such Plan to which the Borrower
is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.
“Refinancing Amendment” means an amendment to this Agreement (which may, at the
option of the Administrative Agent and the Borrower, be in the form of an
amendment and restatement of this Agreement) in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower executed by each of
(a) Holdings, (b) the Borrower, (c) the Administrative Agent and (d) each
existing or new Lender that agrees to provide any portion of the Refinancing
Term Loans being incurred pursuant thereto, in accordance with Section 2.14.
“Refinancing Effective Date” has the meaning specified in Section 2.14(b).


33
89512049_5

--------------------------------------------------------------------------------





“Refinancing Notes” has the meaning specified in Section 2.14(d).
“Refinancing Term Lenders” has the meaning specified in Section 2.14(a)(v).
“Refinancing Term Loans” has the meaning specified in Section 2.14(a).
“Register” has the meaning specified in Section 11.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Repricing Event” means (a) any prepayment, repayment, refinancing, substitution
or replacement of all or a portion of the Loans (except in connection with a
Change of Control that results in the prepayment in full of the Facility) with
the proceeds of, or any conversion of any such Loans into, any new or
replacement tranche of term loans or Indebtedness (including, without
limitation, any Refinancing Term Loans or Refinancing Notes) with an All-In
Yield less than the All-In Yield applicable to such Loans (as such comparative
yields are determined in the reasonable judgment of the Administrative Agent
consistent with generally accepted financial practices) and (b) any amendment to
the pricing terms of the Loans which reduces the All-In Yield applicable to such
Loans.
“Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of the (a) Outstanding Amount of Loans on such date and (b) aggregate unused
Commitments; provided that the portion of the Facility held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given to Article II, any other officer or
employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document


34
89512049_5

--------------------------------------------------------------------------------





delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property, but excluding payment-in-kind) with respect to any
capital stock or other Equity Interest of any Person, or any payment (whether in
cash, securities or other property, but excluding payment-in-kind), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, acquisition, cancellation or termination of any such
capital stock or other Equity Interest, or any option, warrant or other right to
acquire any such dividend or other distribution or payment.
“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.
“Restrictive Agreement” an agreement (other than a Loan Document or ABL
Document) that conditions or restricts the right of the Borrower, any Restricted
Subsidiary or other Loan Party to incur or repay the Obligations, to grant Liens
on any of their respective assets in favor of the Administrative Agent, to
declare or make Restricted Payments, to modify, extend or renew any agreement
evidencing the Obligations, or to repay any intercompany Indebtedness.


“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
“Secured Hedge Agreement” means any Swap Contract permitted under Article VI or
VII that is entered into by and between any Loan Party and any Hedge Bank.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Cash Management Banks, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 9.05, and the
other Persons the Obligations owing to which are or are purported to be secured
by the Collateral under the terms of the Collateral Documents.


35
89512049_5

--------------------------------------------------------------------------------





“Security and Pledge Agreement” means that certain Security and Pledge Agreement
dated as of the Closing Date by the Company and other Domestic Loan Parties to
the Administrative Agent for the benefit of the Secured Parties, as supplemented
or joined from time to time by the execution and delivery of supplements and
joinders as provided therein or as otherwise reasonably acceptable to the
Administrative Agent.
“Solvent” and “Solvency” mean as to any Person, such Person (a) owns property or
assets whose fair salable value is greater than the amount required to pay all
of its debts (including contingent, subordinated, unmatured and unliquidated
liabilities); (b) owns property or assets whose present fair salable value (as
defined below) is greater than the probable total liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities) of such Person
as they become absolute and matured; (c) is able to pay all of its debts as they
mature; (d) has capital that is not unreasonably small for its business and is
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage; (e) is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code; and (f) has not incurred (by
way of assumption or otherwise) any obligations or liabilities (contingent or
otherwise) or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates. “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.
“Specified Default” shall mean an Event of Default arising under any or all of
Sections 8.01(a), (f) or (g).
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.10).
“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition, any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of Holdings, or any Disposition of a business unit, line of business or division
of Holdings or a Restricted Subsidiary, in each case whether by merger,
consolidation, amalgamation or otherwise, or any incurrence or repayment of
Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility in the ordinary course of business for working capital purposes
without any adjustment to the commitments thereunder), Restricted Payment or
other event that by the terms of this Agreement requires a test to be calculated
for “pro forma compliance” or on a “pro forma basis” or after giving “pro forma
effect.”


36
89512049_5

--------------------------------------------------------------------------------





“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Holdings.
“Subsidiary Guarantors” means, collectively, (a) each Material Domestic
Subsidiary of Holdings and (b) any other Domestic Subsidiary that is from time
to time party to the Guaranty or any other agreement pursuant to which it
guarantees the Obligations or any portion thereof other than a CFC Holdco or any
direct or indirect Subsidiary of a CFC.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


37
89512049_5

--------------------------------------------------------------------------------





“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan Increase” has the meaning assigned to such term in Section 2.13(a).
“Term Priority Collateral” has the meaning specified in the Intercreditor
Agreement.
“Threshold Amount” means $10,000,000.
“Transactions” means, collectively, (a) the entering into of this Agreement and
making of Loans on the Closing Date, (b) the payment of fees, commissions,
transaction costs and expenses incurred in connection with each of the foregoing
and (c) all related transactions to occur on or prior to the Closing Date.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“United States” and “U.S.” mean the United States of America.
“Unrestricted Subsidiary” means any Subsidiary that has been designated as an
“Unrestricted Subsidiary” pursuant to Section 2.12 hereof and has not been
re-designated as a Restricted Subsidiary in accordance with such Section 2.12.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).
“Working Capital” means, for Holdings and its Restricted Subsidiaries on a
consolidated basis and calculated in accordance with GAAP, as of any date of
determination, the excess of (a) current assets (other than cash, Cash
Equivalents, taxes and deferred taxes) over (b) current liabilities, excluding,
without duplication, (i) the current portion of any long-term Indebtedness, (ii)
the current portion of current taxes and deferred income taxes and (iii) the
current portion of accrued Consolidated Interest Charges.


38
89512049_5

--------------------------------------------------------------------------------





“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement


39
89512049_5

--------------------------------------------------------------------------------





shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (A) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (B) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.
(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of Holdings and its Restricted Subsidiaries or
to the determination of any amount for Holdings and its Restricted Subsidiaries
on a consolidated basis or any similar reference shall, in each case, be deemed
to include each variable interest entity that Holdings is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
(d)    Pro Forma Calculations.
(i)    For purposes of calculating the Consolidated Leverage Ratio and
Consolidated Total Net Leverage Ratio for any purpose hereunder, Specified
Transactions (and the incurrence or repayment of any Indebtedness in connection
therewith) that have been made (A) during the period in respect of which such
calculations are required to be made or (B) subsequent to such period and prior
to or simultaneously with the event for which the calculation of any such ratio
is made on a pro forma basis (solely with respect to determining pro forma
compliance for such event, and not for other purposes (including pricing or the
applicable percentage for Excess Cash Flow prepayments)) shall be calculated on
a pro forma basis assuming that all such Specified Transactions (and any
increase or


40
89512049_5

--------------------------------------------------------------------------------





decrease in Consolidated EBITDA and the component financial definitions used in
either of the foregoing attributable to any Specified Transaction) had occurred
on the first day of the period in respect of which such calculations are
required to be made. If since the beginning of any applicable period any Person
that subsequently became a Restricted Subsidiary or was merged, amalgamated or
consolidated with or into Holdings or any of its Restricted Subsidiaries since
the beginning of such period shall have made any Specified Transaction that
would have required adjustment pursuant to this Section 1.03(d), then both the
Consolidated Leverage Ratio and the Consolidated Total Net Leverage Ratio shall
be calculated to give pro forma effect thereto in accordance with this Section
1.03(d).
(ii)    Whenever pro forma effect is to be given to a Specified Transaction, the
pro forma calculations shall be made in good faith by a Responsible Officer,
subject, in the case of any Permitted Acquisition, to the Administrative Agent’s
receipt of (x) the most recent financial statements with respect to the acquired
Person or business available and prepared by such acquired Person or the seller
thereof and (y) to the extent available, the most recent audited and interim
unaudited financial statements with respect to the acquired Person.
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Times of Day; Rates. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable)
The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.
1.06    Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.06, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another


41
89512049_5

--------------------------------------------------------------------------------





financial institution designated by the Administrative Agent if the Person
acting in such capacity does not have as of the date of determination a spot
buying rate for any such currency.
ARTICLE II    
THE COMMITMENTS AND LOANS
2.01    The Term Loan. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make a single loan to the Borrower on the
Closing Date in an amount equal to such Lender’s Commitment. The Borrowing shall
consist of Loans made simultaneously by the Lenders in accordance with their
respective Commitments. Amounts borrowed under this Section 2.01 and repaid or
prepaid may not be reborrowed. Loans may be Base Rate Loans or Eurodollar Rate
Loans as further provided herein.
2.02    Borrowings, Conversions and Continuations of Loans. (a) The Borrowing,
each conversion of Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by (A) telephone, or (B) a Loan
Notice; provided that any telephone notice must be confirmed immediately by
delivery to the Administrative Agent of a Loan Notice. Each such Loan Notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans; provided, however, that if the Borrower wishes to request
Eurodollar Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. Not later than 11:00 a.m., three
Business Days before the requested date of such Borrowing, conversion or
continuation, the Administrative Agent shall notify the Borrower (which notice
may be by telephone) whether or not the requested Interest Period has been
consented to by all the Lenders. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $500,000 in excess thereof. Each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Loan Notice shall specify (i)
whether the Borrower is requesting a Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails


42
89512049_5

--------------------------------------------------------------------------------





to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.
(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in Section 2.02(a). In
the case of the initial Borrowing, each Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.01, the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate.
(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than 6 Interest Periods in effect.
(f)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.
2.03    Prepayments.


43
89512049_5

--------------------------------------------------------------------------------





(a)    Optional. Subject to the last sentence of this Section 2.03(a)(i), the
Borrower may, upon notice to the Administrative Agent, at any time or from time
to time voluntarily prepay Loans in whole or in part without premium or penalty
(except as set forth in clause (c) below); provided that (A) such notice must be
in a form acceptable to the Administrative Agent and received by the
Administrative Agent not later than 11:00 a.m. (1) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility). If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each prepayment of the outstanding Loans pursuant to
this Section 2.03(a) shall be applied to the principal repayment installments
thereof as the Borrower may direct (and in the absence of any such direction, on
a pro-rata basis, and subject to Section 2.15, each such prepayment shall be
paid to the Lenders in accordance with their respective Applicable Percentages.
Notwithstanding anything to the contrary contained herein, the Borrower shall
not be permitted to prepay the Loans pursuant to this Section 2.03(a) during the
period from the Closing Date through the date ten Business Days thereafter.
(b)    Mandatory.
(i)    Following the end of each fiscal year of the Holdings, commencing with
the fiscal year ending December 31, 2017, the Borrower shall prepay Loans in an
aggregate amount equal to (A) the ECF Prepayment Percentage of Excess Cash Flow
(pro rated in the case of the fiscal year ending December 31, 2017) for such
fiscal year less (B) the aggregate principal amount of Loans prepaid (other than
with the proceeds of other Indebtedness or of the issuance to third-parties of
any Equity Interests of Holdings) pursuant to Section 2.03(a) during such fiscal
year or, without duplication, after the end of such fiscal year but prior to the
date on which the prepayment described in this clause (i) is required (such
prepayments to be applied as set forth in clause (v) below). Each prepayment
pursuant to this clause (i) shall be made no later than the date that is five
Business Days after the date on which financial statements are required to be
delivered pursuant to Section 6.01(a) with respect to the fiscal year for which
Excess Cash Flow is being calculated.


44
89512049_5

--------------------------------------------------------------------------------





(ii)    If Holdings or any of its Restricted Subsidiaries Disposes (including as
a result of any casualty or condemnation) of any property (other than (A) any
Disposition of any property permitted by any of Sections 7.05(a) through (d),
and (B) so long as the ABL Credit Agreement is in effect, any Disposition of ABL
Priority Collateral, the proceeds of which are used to prepay the ABL Facility
or cash collateralize undrawn letters of credit thereunder) which results in the
realization by such Person of Net Cash Proceeds, the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of such Net Cash Proceeds
immediately upon receipt thereof by such Person (such prepayments to be applied
as set forth in clause (v) below); provided that with respect to any Net Cash
Proceeds realized under a Disposition described in this Section 2.03(b)(ii), at
the election of the Borrower (as notified by the Borrower to the Administrative
Agent on or prior to the date of such Disposition), and so long as no Default
shall have occurred and be continuing, Holdings or such Restricted Subsidiary
may reinvest all or any portion of such Net Cash Proceeds in operating assets so
long as (A) within 360 days after receipt of such Net Cash Proceeds, such
reinvestment shall have been consummated (or a definitive agreement to so
reinvest shall have been executed), and (B) if a definitive agreement to so
reinvest has been executed within such 360-day period, then such reinvestment
shall have been consummated within 180 days after the date of entering into of
such definitive agreement (in each case, as certified by the Borrower in writing
to the Administrative Agent); and provided further that any Net Cash Proceeds
not subject to such definitive agreement or so reinvested shall be immediately
applied to the prepayment of the Loans as set forth in this Section 2.03(b)(ii).
(iii)    Upon the incurrence or issuance by Holdings or any of its Restricted
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Section 7.02), the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by Holdings or such
Restricted Subsidiary (such prepayments to be applied as set forth in clause (v)
below).
(iv)    Each prepayment of Loans pursuant to any of the foregoing Sections
2.03(b)(i) through (iii) shall be applied, to the Facility and to the principal
repayment installments thereof in direct order of maturity to the next four
principal repayment installments of the Facility and, thereafter, to the
remaining principal repayment installments (including any installment on the
Maturity Date) of the Facility on a pro rata basis.
(v)    Notwithstanding anything to the contrary contained in Section 2.03(b)(i)
through (iii), to the extent attributable to a Disposition by a Restricted
Subsidiary that is a Foreign Subsidiary, or arising from Excess Cash Flow
attributable to a Foreign Subsidiary, and in any such case a Restricted Payment
or other distribution to the Borrower or Holdings


45
89512049_5

--------------------------------------------------------------------------------





is required (notwithstanding the Loan Parties’ commercially reasonable efforts
to make such mandatory prepayment without making such Restricted Payment or
other payment) in connection with such prepayment (or portion thereof), no
prepayment (or a portion thereof) required under Section 2.03(b)(i) through
(iii) shall be made if either of Holdings or any Restricted Subsidiary
determines in good faith that it would incur a liability in respect of Taxes
(including any withholding tax) in connection with making such Restricted
Payment or other distribution which Holdings, in its reasonable judgment, deems
to be material.
(vi)    Prepayments of the Loans and, if applicable, Refinancing Term Loans
shall be made in accordance with Section 2.14.
(c)    Call Premium. In the event that, during the six (6) month period
following the Closing Date, the Borrower (i) prepays, refinances, substitutes or
replaces any Loans in connection with any Repricing Event or (ii) effects any
amendment of this Agreement resulting in a Repricing Event, the Borrower shall
pay to the Administrative Agent, for the ratable account of each applicable
Lender, a fee in an amount equal to, (x) in the case of clause (i), a prepayment
premium of 1.00% of the principal amount of the Loans so prepaid, refinanced,
substituted or replaced and (y) in the case of clause (ii), a payment equal to
1.00% of the aggregate principal amount of the applicable Loans outstanding
immediately prior to such amendment which are affected by such Repricing Event
(it being understood that any prepayment premium with respect to a Repricing
Event shall apply to any required assignment by a Non-Consenting Lender in
connection with any such amendment pursuant to Section 11.13). Such fees shall
be due and payable on the date of the effectiveness of such Repricing Event.
2.04    Termination of Commitments. The aggregate Commitments shall be
automatically and permanently reduced to zero on the Closing Date immediately
after giving effect to the Borrowing on the Closing Date.
2.05    Repayment of Loans. The Borrower shall repay to the Lenders the
aggregate principal amount of all Loans outstanding on the last day of each
March, June, September and December commencing September 30, 2017 in an amount
equal to 1.25% times the aggregate initial principal amount of the Loans
actually made on the Closing Date pursuant to Section 2.01 (which amounts shall
be reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.04); provided, however, that the final
principal repayment installment of the Loans shall be repaid on the Maturity
Date and in any event shall be in an amount equal to the aggregate principal
amount of all Loans outstanding on such date.
2.06    Interest. (a) Subject to the provisions of Section 2.06(b), (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; and


46
89512049_5

--------------------------------------------------------------------------------





(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate.
(b)    
(i)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses 2.06(b)(i) and (b)(ii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.07    Fees.
(a)    The Borrower shall pay to the Arranger and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
(b)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.08    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.


47
89512049_5

--------------------------------------------------------------------------------





(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.10(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of Holdings or for any other reason, the Borrower, Holdings
or the Lenders determine that (i) the Consolidated Leverage Ratio as calculated
by Holdings as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders promptly on demand by the Administrative Agent (or, after the occurrence
of an actual or deemed entry of an order for relief with respect to the Borrower
under the Bankruptcy Code of the United States, automatically and without
further action by the Administrative Agent or any Lender), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent or any
Lender, as the case may be, under Section 2.06(b) or under Article VIII. The
Borrower’s obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.
2.09    Evidence of Debt. The Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loan made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.


48
89512049_5

--------------------------------------------------------------------------------





2.10    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage in respect of the
relevant Facility (or other applicable share as provided herein) of such payment
in like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected on
computing interest or fees, as the case may be.
(i)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall


49
89512049_5

--------------------------------------------------------------------------------





constitute such Lender’s Loan included in such Borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(b)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Borrowing set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
(c)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 11.04(c) are several and
not joint. The failure of any Lender to make any Loan or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
11.04(c).
(d)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(e)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably


50
89512049_5

--------------------------------------------------------------------------------





among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, toward payment of principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.
2.11    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations then due and payable to the Lenders or owing (but not due and
payable) to the Lenders, as the case may be, provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this Section shall not be construed to apply to (A)
any payment made by or on behalf of the Loan Parties pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender or Disqualified
Institution), or (B) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than an assignment to Holdings, the Borrower or any Affiliate
thereof (as to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


51
89512049_5

--------------------------------------------------------------------------------





2.12    Designation of Unrestricted and Restricted Subsidiaries.
(a)    At any time after the Closing Date, upon written notice to the
Administrative Agent (which written notice shall contain a certification as to
the matters set forth in this clause (a)), the Borrower may designate any
Restricted Subsidiary of the Borrower (along with all Subsidiaries of such
Restricted Subsidiary) as an “Unrestricted Subsidiary”; provided that (i) both
before and after giving effect to such designation, no Default or Event of
Default shall have occurred and be continuing, (ii) the Investment in such
Unrestricted Subsidiary must be permitted at such time under either Section
7.03(c), (h), (i) or (j) (with the amount of such Investment being deemed to be
the fair market value of the net assets of such Subsidiary at the time such
Subsidiary is designated an Unrestricted Subsidiary), (iii) once designated as
an Unrestricted Subsidiary, the Borrower may re-designate such Subsidiary as a
“Restricted Subsidiary” pursuant to Section 2.12(b), but, thereafter, the
Borrower shall not re-designate such Subsidiary as an “Unrestricted Subsidiary”
pursuant to this Section 2.12(a), (iv) no Subsidiary may be designated as an
Unrestricted Subsidiary or continue as an Unrestricted Subsidiary (A) if it is a
borrower or guarantor under the ABL Facility or (B) unless each of its direct
and indirect Subsidiaries is also designated an Unrestricted Subsidiary pursuant
to this Section 2.12(a), and (vi) the Borrower and its Restricted Subsidiaries
(excluding the proposed Unrestricted Subsidiary) shall at the time of the
designation represent, on a combined basis (and without taking into account the
assets or Consolidated EBITDA of any Unrestricted Subsidiary (including the
proposed Unrestricted Subsidiary) or the value of any Investment therein) at
least 90% of the Consolidated Total Assets and at least 90% of the Consolidated
EBITDA of the Borrower and its Subsidiaries (with Consolidated EBITDA and the
definitions used therein being measured for this purpose for the Borrower and
all Subsidiaries, notwithstanding such definitions otherwise being for the
Borrower and its Restricted Subsidiaries). The designation of any Subsidiary as
an Unrestricted Subsidiary after the Closing Date shall constitute an Investment
(with the amount of such Investment being deemed to be the fair market value of
the net assets of such Subsidiary at the time such Subsidiary is designated an
Unrestricted Subsidiary) by the Borrower or a Restricted Subsidiary therein at
the date of designation.
(b)    At any time after the Closing Date and upon written notice to the
Administrative Agent, the Borrower may re-designate any Unrestricted Subsidiary
as a “Restricted Subsidiary”; provided that (i) no Subsidiary holding or owning
Equity Interests in such re-designated Restricted Subsidiary shall be an
Unrestricted Subsidiary (unless also being re-designated at such time) and (ii)
both before and after giving effect to such designation, no Event of Default
shall have occurred and be continuing. The re-designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute (i) the incurrence at the
time of designation of any Investment, Indebtedness or Liens of such
re-designated Restricted Subsidiary existing at such time and (ii) a return on
any Investment by the Borrower or other applicable Restricted Subsidiary in such
re-designated Restricted Subsidiary in an amount equal to the fair market value
at the date of such designation of


52
89512049_5

--------------------------------------------------------------------------------





the Borrower’s or its Restricted Subsidiary’s (as applicable) Investment in such
re-designated Restricted Subsidiary.
(c)    Any designation of a Subsidiary as an Unrestricted Subsidiary or a
Restricted Subsidiary shall be deemed a representation and warranty by the
Borrower that each of the requirements in Section 2.12(a) or Section 2.12(b), as
applicable, are satisfied in all respects.
2.13    Increase in Commitments.
(a)    Request for Increase. The Borrower may, from time to time, request by
notice to the Administrative Agent (x) one or more increases in the Facility
(each, a “Term Loan Increase”) or (y) one or more term loan tranches to be made
available to the Borrower (each, an “Incremental Term Loan”; each Incremental
Term Loan and each Term Loan Increase, collectively, referred to as the
“Incremental Increases”); provided that (i) the principal amount for such
Incremental Increase, when combined with the aggregate principal amount of all
prior Incremental Increases, shall not exceed the Maximum Increase Amount as of
such date; (ii) any such request for an Incremental Increase shall be in a
minimum amount of $10,000,000 (or a lesser amount in the event such amount
represents all remaining availability under this Section); (iii) no Incremental
Term Loan shall mature earlier than the Latest Maturity Date then in effect or
have a shorter weighted average life to maturity than the remaining weighted
average life to maturity of the Facility or any other Incremental Term Loan;
(iv) each Incremental Term Loan shall (A) rank pari passu or junior in right of
payment, prepayment, voting and/or security with the Loans, including sharing in
mandatory prepayments under Section 2.03(b) pro rata with the Loans (unless
agreed to be paid after the Loans and/or any other Incremental Term Loans by the
Lenders providing such Incremental Term Loan) (and any Incremental Term Loans
that are junior in right of payment and/or security shall have customary second
lien, prepayment, standstill and other provisions, including any applicable
intercreditor agreement, in each case reasonably acceptable to the
Administrative Agent and the Borrower) and (B) shall have an Applicable Rate or
pricing grid as determined by the Lenders providing such Incremental Term Loans
and the Borrower; provided that, if the All-In Yield in respect of any
Incremental Term Loan exceeds the Applicable Rate then in effect for the
Facility by more than 0.50% for each Type of Loan, then the Applicable Rate for
the Facility shall be increased so that the Applicable Rate in respect of the
Facility for each Type of Loan is equal to the Applicable Rate for the
Incremental Term Loan for each Type of Loan minus 0.50%; provided, further,
solely for the purposes of this Section 2.13(a), in determining the Applicable
Rate(s) applicable to each Incremental Term Loan and the Applicable Rate(s) for
the Facility, (1) OID or upfront fees (which shall be deemed to constitute like
amounts of OID) payable by the Borrower to the Lenders under such Incremental
Term Loan or the Facility in the initial primary syndication thereof shall be
included (with OID being equated to interest based on assumed four-year life to
maturity), (2) the effects of any and all LIBOR floors shall be included and (3)
customary arrangement, commitment, structuring or underwriting fees payable to
the Arranger (or their respective affiliates) in connection with the


53
89512049_5

--------------------------------------------------------------------------------





Facility or to one or more arrangers (or their affiliates) of any Incremental
Term Loan shall be excluded; (v) except as provided above, all other terms and
conditions applicable to any Incremental Term Loan, to the extent not consistent
with the terms and conditions applicable to the Facility, shall be reasonably
satisfactory to the Administrative Agent, the applicable Lenders providing such
Term Loan Increase or Incremental Term Loan and the Borrower, provided that in
no event shall the covenants, defaults and similar non-economic provisions
applicable to any Incremental Term Loan, taken as a whole, (x) be more
restrictive than the corresponding terms set forth in or made applicable to the
Facility (except to the extent only applicable after the Latest Maturity Date
then in effect) or (y) contravene any of the terms of the then existing Loan
Documents; (vi) each Term Loan Increase shall be on the same terms and
conditions (including pricing, maturity, amortization, payments and prepayments)
as the Facility; and (vii) each Incremental Increase shall constitute
Obligations hereunder and, except as provided above with respect to any
Incremental Term Loan that is junior in right of payment, prepayment, voting
and/or security, shall be guaranteed and secured pursuant to the Guaranty and
the Collateral Documents (including an Intercreditor Agreement) on a pari passu
basis with the other Obligations hereunder.
(b)    Process for Increase. Incremental Increases may be (but shall not be
required to be) provided by any existing Lender, in each case on terms permitted
in this Section 2.13, or by any other Person that qualifies as an Eligible
Assignee (each such other Person, an “Additional Lender”) pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent; provided that the Administrative Agent shall have consented (in each
case, such consent not to be unreasonably withheld, delayed or conditioned) to
each proposed Additional Lender providing such Incremental Increase to the
extent the Administrative Agent would be required to consent to an assignment to
such Additional Lender pursuant to Section 11.06(b)(iii); provided further that
the Borrower shall not be required to offer or accept commitments from existing
Lenders for any Incremental Increase. No Lender shall have any obligation to
increase its Commitment or Loans or participate in any Incremental Term Loan, as
the case may be, and no consent of any Lender, other than the Lenders agreeing
to provide any portion of an Incremental Increase, shall be required to
effectuate such Incremental Increase.
(c)    Effective Date and Allocations. The Administrative Agent and the Borrower
shall determine the effective date of any Incremental Increase (the “Increase
Effective Date”). The Administrative Agent shall promptly notify the Borrower
and the Lenders of the final allocation of such Incremental Increase and the
Increase Effective Date.
(d)    Conditions to Effectiveness of Increase.
(i)    As a condition precedent to each Incremental Increase, the Borrower shall
deliver to the Administrative Agent a certificate of the Borrower and, if
reasonably determined by the Administrative Agent to be necessary or desirable
under applicable Law with respect to the Guaranty of a Guarantor, of each such
Guarantor, dated as of the Increase


54
89512049_5

--------------------------------------------------------------------------------





Effective Date, signed by a Responsible Officer of the applicable Borrower or
Guarantor and (x) certifying and attaching the resolutions adopted by the
applicable Borrower or Guarantor approving or consenting to such Incremental
Increase (which, with respect to any such Loan Party, may, if applicable, be the
resolutions entered into by such Loan Party in connection with the incurrence of
the Obligations on the Closing Date) and (y) certifying that, before and after
giving effect to such increase:
(A)    the representations and warranties contained in Article V and the other
Loan Documents shall be true and correct in all material respects (or, with
respect to representations and warranties modified by a materiality or Material
Adverse Effect standard, in all respects) on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects (or, with respect to representations and warranties modified
by a materiality or Material Adverse Effect standard, in all respects) as of
such earlier date, and except that for purposes of this Section 2.13, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements of Holdings and its
Subsidiaries furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01; provided that in the case of any Incremental Term Loan or Term
Loan Increase the proceeds of which are to be used to finance a Limited
Condition Acquisition, the applicable representations and warranties may, if
agreed to by the lenders providing such Incremental Term Loan or Term Loan
Increase, be limited to (1) the specified representations (or such other
formulation thereof as may be agreed by the lenders providing such Incremental
Increase) and (2) customary acquisition agreement representations for limited
condition acquisitions; provided further that in such a case, on the date of
entering into the definitive documentation for such Limited Condition
Acquisition (and as a condition to the requested Incremental Term Loan or Term
Loan Increase), the representations and warranties contained in Article V and
the other Loan Documents shall be true and correct in all material respects (or,
with respect to representations and warranties modified by a materiality or
Material Adverse Effect standard, in all respects) on and as of such date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (or, with respect to representations and warranties modified by a
materiality or Material Adverse Effect standard, in all respects) as of such
earlier date; and
(B)    no Default shall exist and be continuing; provided that in the case of
any Incremental Term Loan or Term Loan Increase the proceeds of which are to be
used to finance a Limited Condition Acquisition, to the extent agreed by the
lenders


55
89512049_5

--------------------------------------------------------------------------------





providing such Incremental Term Loan or Term Loan Increase, (x) at the time of
the execution and delivery of the purchase agreement related to such Limited
Condition Acquisition, no Default shall have occurred and be continuing or shall
occur as a result thereof and (y) on the date of effectiveness of any such
Incremental Term Loan or Term Loan Increase and the making of any Loan
thereunder, no Specified Default shall have occurred and be continuing or shall
occur as a result thereof.
(ii)    To the extent that any Incremental Increase shall take the form of a
Term Loan Increase or an Incremental Term Loan, this Agreement may be amended to
the extent necessary (without the need to obtain the consent of any Lender other
than the Lenders providing such Incremental Term Loans or Term Loan Increase),
in form and substance reasonably satisfactory to the Administrative Agent and
the Borrower, to include such terms as are customary for a term loan commitment,
including mandatory prepayments, assignments and voting provisions; provided
that (i) if any terms taken as a whole are adverse to the material interests of
the existing Lenders, as reasonably determined by the Administrative Agent, then
that shall constitute a reasonable basis for the Administrative Agent not to be
satisfied with such terms or amendment and (ii) no such terms or amendment shall
contravene any of the terms of the then existing Loan Documents.
(iii)    As a condition precedent to each Incremental Increase, all fees and
expenses relating to each Incremental Increase, to the extent due and payable,
shall have been paid in full.
(e)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.11 or 11.01 to the contrary.
2.14    Refinancing Amendments.
(a)    At any time after the Closing Date, the Borrower may, by written notice
to the Administrative Agent, request the establishment of one or more additional
classes of term loans under this Agreement or an increase to an existing class
of term loans under this Agreement (“Refinancing Term Loans”) to refinance,
renew, replace, defease or refund all or a portion of any class of Loans then
outstanding; provided that:
(i)    the proceeds of such Refinancing Term Loans shall be applied,
concurrently or substantially concurrently with the incurrence thereof, solely
to the pro rata repayment of the outstanding class of Loans or other Refinancing
Term Loans being so refinanced;
(ii)    each class of Refinancing Term Loans shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof (or such other


56
89512049_5

--------------------------------------------------------------------------------





amount necessary to repay any class of outstanding Loans or Refinancing Term
Loans in full);
(iii)    such Refinancing Term Loans shall be in an aggregate principal amount
not greater than the aggregate principal amount of Loans or other Refinancing
Term Loans to be refinanced or replaced, plus any accrued interest, premium,
fees and expenses related thereto (including any original issue discount or
upfront fees);
(iv)    the final maturity date of such Refinancing Term Loans shall be no
earlier than the Maturity Date of the Loans or other Refinancing Term Loans
being refinanced (or, in the case of any unsecured or second lien Refinancing
Term Loans, no earlier than the date 91 days after the Maturity Date or the
maturity date of the Refinancing Term Loans so being refinanced), and the
weighted average life to maturity of such Refinancing Term Loans shall be no
shorter than the then remaining weighted average life to maturity of each class
of Loans or Refinancing Term Loans being refinanced;
(v)    the pricing, rate floors, discounts, fees and optional and mandatory
prepayment or redemption provisions applicable to such Refinancing Term Loans
shall be as agreed between the Borrower and each Person with a commitment for a
Refinancing Term Loan (each, a “Refinancing Term Lender”) so long as, in the
case of any mandatory prepayment or redemption provisions, such Refinancing Term
Lenders do not participate on a greater than pro rata basis in any such
prepayments as compared to the Lenders and such provisions are not more
favorable than those applicable to the Loans; provided that, if such Refinancing
Term Loans are secured by the Collateral on a pari passu basis with the Facility
and the applicable rate in respect of any Refinancing Term Loans exceeds the
Applicable Rate then in effect for the Facility by more than 0.50% for each Type
of Loan, then the Applicable Rate for the Facility shall be increased so that
the Applicable Rate in respect of the Facility for each Type of Loan is equal to
the applicable rate for the Refinancing Term Loans for each Type of Loan minus
0.50%; provided, further, solely for the purposes of this Section 2.14(a), in
determining the applicable rate(s) applicable to each Refinancing Term Loan and
the Applicable Rate(s) for the applicable Term Facility, (1) OID or upfront fees
(which shall be deemed to constitute like amounts of OID) payable by the
Borrower to the Lenders under such Refinancing Term Loan or the Facility in the
initial primary syndication thereof shall be included (with OID being equated to
interest based on assumed four-year life to maturity), (2) the effects of any
and all LIBOR floors shall be included and (3) customary arrangement,
commitment, structuring or underwriting fees payable to the Arranger (or their


57
89512049_5

--------------------------------------------------------------------------------





respective affiliates) in connection with the Facility or to one or more
arrangers (or their affiliates) of any Refinancing Term Loan shall be excluded;
(vi)    the covenants, other terms and security documents applicable to such
Refinancing Term Loans (excluding those terms described in the immediately
preceding clause (v)), shall be (1) substantially identical to, or (taken as a
whole) no less favorable to the Borrower than those applicable to the class of
Loans being refinanced or replaced, except to the extent such covenants and
other terms apply solely to any period after the Maturity Date of the Loans
existing at the time of such refinancing or replacement (or, in the case of any
unsecured or second lien Refinancing Term Loans, after the date 91 days after
the Maturity Date) as certified by the chief financial officer of Holdings prior
to such incurrence or issuance, or (2) otherwise reasonably satisfactory to the
Administrative Agent;
(vii)    no Restricted Subsidiary is a borrower or a guarantor with respect to
such Refinancing Term Loans unless such Restricted Subsidiary is a Guarantor
which shall have previously or substantially concurrently guaranteed the
Obligations;
(viii)    any Unrestricted Subsidiary shall be an “unrestricted subsidiary”
under the terms of any Refinancing Term Loans;
(ix)    no existing Lender shall be required to provide any Refinancing Term
Loans;
(x)    any secured Refinancing Term Loans (1) shall be subject to an
Intercreditor Agreement or another intercreditor agreement reasonably acceptable
to the Administrative Agent and (if applicable) the ABL Agent (including, as
applicable, with respect to the ABL Facility) and other reasonably customary
documentation on terms reasonably satisfactory to the Administrative Agent, (2)
shall not be secured by any assets that do not also constitute Collateral for
the Facility (and shall not be secured on a basis senior to that of the Liens in
favor of the Secured Parties under the Loan Documents with respect to any
Collateral, including any Collateral covered by an Intercreditor Agreement) and
(3) shall not be secured pursuant to security documentation that is more
restrictive to the Borrower and the Guarantors than the Loan Documents (as
determined by the Borrower in its reasonable business judgment); and
(xi)    both before and after any such incurrence, no Default shall have
occurred and be continuing, and the representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be


58
89512049_5

--------------------------------------------------------------------------------





true and correct in all material respects (or if qualified by materiality or
Material Adverse Effect, in all respects) on such date of issuance or
incurrence, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or if qualified by materiality or Material
Adverse Effect, in all respects) as of such earlier date.
(b)    Each such notice shall specify (x) the date (each, a “Refinancing
Effective Date”) on which the Borrower proposes that the Refinancing Term Loans
be made, which shall be a date reasonably acceptable to the Administrative Agent
and (y) in the case of Refinancing Term Loans, the identity of the Persons (each
of which shall be a Person that would be an Eligible Assignee (for this purpose
treating a Lender of Refinancing Term Loans as if it were an assignee)) whom the
Borrower proposes would provide the Refinancing Term Loans and the portion of
the Refinancing Term Loans to be provided by each such Person. On each
Refinancing Effective Date, each Refinancing Term Lender shall make a
Refinancing Term Loan to the Borrower in a principal amount equal to such
Person’s commitment therefor.
(c)    This Section 2.14 shall supersede any provisions in Section 2.11 or
Section 11.01 to the contrary. The Refinancing Term Loans shall be documented by
a Refinancing Amendment executed by the Persons providing the Refinancing Term
Loans (and the other Persons specified in the definition of Refinancing
Amendment but no other existing Lender), and the Refinancing Amendment may
provide for such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 2.14. The
effectiveness of any Refinancing Amendment shall be subject to the satisfaction
on the date thereof of conditions consistent with the conditions in Section 4.01
and, to the extent reasonably requested by the Administrative Agent, receipt by
the Administrative Agent of (i) customary legal opinions, board resolutions and
officers’ certificates consistent with those delivered on the Closing Date
(conformed as appropriate) other than changes to such legal opinions resulting
from a change in law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent and (ii) reaffirmation
agreements and/or such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent in order to ensure that such
Refinancing Term Loan is provided with the benefit of the applicable Loan
Documents.
(d)    Notwithstanding anything to the contrary contained in this Section 2.14
or elsewhere in this Agreement, the Borrower may elect to issue any notes or
loans, in each case which will be pari passu or junior in right of payment and
be secured by the Collateral on a pari passu or junior Lien basis (and if so
secured, shall be subject to an Intercreditor Agreement or another intercreditor
agreement reasonably acceptable to the Administrative Agent and, if applicable,
the ABL Agent with respect to any such security in the Collateral, and in no
event secured on a basis senior to the Obligations with respect to any such
Collateral) or which will be unsecured, issued


59
89512049_5

--------------------------------------------------------------------------------





pursuant to one or more indentures, note purchase agreements or other agreements
in lieu of Refinancing Term Loans to refinance, renew, replace, defease or
refund all or a portion of any class of Loans then outstanding (“Refinancing
Notes”); provided that such Refinancing Notes shall be consistent with the
provisions and requirements set forth in subsection (a) above with respect to
Refinancing Term Loans, including the use of the proceeds thereof to repay the
Loans or other Refinancing Term Loans.
2.15    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01 and in the definition of “Required
Lender”.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Section 4.01 were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with the Commitments hereunder without giving
effect to Section 2.15(a)(iv). Any payments,


60
89512049_5

--------------------------------------------------------------------------------





prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.15(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
ARTICLE III    
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent or a Loan Party) require the deduction or withholding of
any Tax from any such payment by the Administrative Agent or a Loan Party, then
the Administrative Agent or such Loan Party shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to subsection (e) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws to withhold or deduct any Taxes from any payment, then (A) such
Loan Party or the Administrative Agent, as required by such Laws, shall withhold
or make such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Loan Party or the Administrative Agent, to the extent required by such
Laws, shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws,


61
89512049_5

--------------------------------------------------------------------------------





and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
Notwithstanding anything to the contrary contained in any other Loan Document,
all fees
described in Section 2.07 shall be governed by this Section 3.01.
 
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)    Tax Indemnifications. (i) Each of the Loan Parties shall, and does
hereby, jointly and severally, indemnify each Recipient, and shall make payment
in respect thereof within 10 days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby


62
89512049_5

--------------------------------------------------------------------------------





authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).
(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent and at the time
or times prescribed by applicable Law, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent
or prescribed by applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form


63
89512049_5

--------------------------------------------------------------------------------





W-9 certifying that such Lender is exempt from U.S. federal backup withholding
tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable), or applicable successor form, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN-E (or W-8BEN, as applicable), or
applicable successor form, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI, or applicable successor form;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable), or applicable successor
form; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner (or in each case an applicable successor
form), as applicable; provided that if the


64
89512049_5

--------------------------------------------------------------------------------





Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws or this
Section 3.01(f), at no time shall the Administrative. Agent have any obligation
to file for or otherwise pursue on behalf of a Lender, or have any obligation to
pay to any Lender, any refund of Taxes withheld or deducted from funds paid for
the account of such Lender. If any Recipient determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been


65
89512049_5

--------------------------------------------------------------------------------





indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Loan Party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by a Loan Party under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Loan Party, upon the request of the
Recipient, agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to perform any of its obligations
hereunder or make, maintain or fund or charge interest with respect to any Loan
or to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Loan or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender


66
89512049_5

--------------------------------------------------------------------------------





to Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
3.03    Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a)  the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a)(i) above, “Impacted Loans”), or (b) the Administrative Agent or the Required
Lenders determine that for any reason the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent upon the instruction of the Required Lenders revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this Section, (2)
the Required Lenders notify the


67
89512049_5

--------------------------------------------------------------------------------





Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.
3.04    Increased Costs; Reserves on Eurodollar Rate Loans. (a) Increased Costs
Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or, in the
case of clause (ii) above, any Loan), or of maintaining its obligation to make
any such Loan, or to increase the cost to such Lender, or to reduce the amount
of any sum received or receivable by such Lender hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender, the
Borrower will pay to such Lender, as the case may be, such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay


68
89512049_5

--------------------------------------------------------------------------------





to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or


69
89512049_5

--------------------------------------------------------------------------------





(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. Each Lender may make any Loan to the Borrower through
any Lending Office, provided that the exercise of this option shall not affect
the obligation of the Borrower to repay the Loan in accordance with the terms of
this Agreement. If any Lender requests compensation under Section 3.04, or
requires the Borrower to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrower such Lender shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, and in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 11.13.
3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.


70
89512049_5

--------------------------------------------------------------------------------





ARTICLE IV    
CONDITIONS PRECEDENT TO CLOSING AND FUNDING
4.01    Conditions to Closing and Funding. The obligation of each Lender to make
its Loan hereunder is subject to satisfaction of the following conditions
precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
(i)    executed counterparts of this Agreement, the Guaranty, the Security and
Pledge Agreement and the Intercreditor Agreement executed by each Person a party
thereto;
(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
and each Guarantor as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which the Borrower or Guarantor is a party or is to be a
party;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower and each Guarantor is duly
organized or formed, and that the Borrower and each Guarantor is validly
existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;
(v)    a customary opinion of Jones Day, as counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, dated as of the Closing
Date;
(vi)    a solvency certificate substantially in the form of Exhibit H signed by
the chief financial officer of Holdings and the Borrower;
(vii)    a certificate of a Responsible Officer of each Loan Party attaching
copies of all consents, licenses and approvals required in connection with the
consummation by such Loan Party of the Transactions and the execution, delivery
and performance by such Loan Party and the validity against such Loan Party of
the Loan Documents to which it is a party, and such consents, licenses and
approvals shall be in full force and effect;


71
89512049_5

--------------------------------------------------------------------------------





(viii)    a certificate signed by a Responsible Officer of the Borrower
certifying that the conditions specified in Section 4.01(c), 4.01(d), 4.01(e)
and 4.01(f) have been satisfied;
(ix)    (A) audited consolidated balance sheets and related consolidated
statements of income and cash flows of Holdings and its consolidated
Subsidiaries for the fiscal year ended on or closest to December 31, 2016, and
(B) unaudited consolidated balance sheets and related consolidated statements of
income and cash flows of Holdings and its consolidated Subsidiaries for each
fiscal quarter of Holdings (other than the fourth fiscal quarter) ended after
December 31, 2016 and at least 45 days prior to the Closing Date;
(x)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Administrative Agent, on behalf of the
Secured Parties, as an additional insured or lenders loss payee, as the case may
be, under all insurance policies (including flood insurance policies) maintained
with respect to the assets and properties of the Loan Parties that constitutes
Collateral;
(b)    The Collateral and Guarantee Requirement (other than in accordance with
Section 6.17 and Schedule 6.17) shall have been satisfied and (after giving
effect to any Liens to be released prior to or contemporaneously with the Loans
on the Closing Date) the Collateral shall be subject to no Liens other than
Permitted Liens.
(c)    Since December 31, 2016 there shall not have occurred any event, change,
circumstance, occurrence, effect or state of facts that, individually or in the
aggregate, has had, or could reasonably be expected to have, a Material Adverse
Effect.
(d)    The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (or if qualified
by materiality or Material Adverse Effect, in all respects) on the Closing Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (or if qualified by materiality or Material Adverse Effect, in all
respects) as of such earlier date.
(e)    No Default shall exist, or would result from such proposed Loan.
(f)    The Borrower shall have received (and provided evidence thereof to the
Administrative Agent) recent Debt Ratings from each of S&P and Moody’s.
(g)    Holdings, the Borrower and their respective Subsidiaries party thereto
shall have entered into an amendment to the ABL Facility on terms and conditions
reasonably satisfactory to


72
89512049_5

--------------------------------------------------------------------------------





the Administrative Agent, and the Administrative Agent shall have received a
fully-executed, certified copy of such amendment.
(h)    (i) All fees required to be paid to the Administrative Agent and the
Arranger on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.
(i)    Unless waived by the Administrative Agent, all reasonable and documented
out-of-pocket expenses required to be paid on or before the Closing Date shall
have been paid (to the extent invoiced at least two (2) Business Days (or such
shorter time as the Borrower may agree) prior to the Closing Date (provided that
any such invoice shall not thereafter preclude a final settling of accounts
between the Borrower and the Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES
Each of Holdings and the Borrower represents and warrants to the Administrative
Agent and the Lenders that:
5.01    Existence, Qualification and Power. Each Loan Party and each of its
Restricted Subsidiaries (a) is duly organized or formed, validly existing and,
as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization (to the extent such jurisdiction provides for the
designation of entities organized or incorporated thereunder as existing in good
standing), (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party and consummate
the Transactions, and (c) is duly qualified and is licensed and, as applicable,
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a)


73
89512049_5

--------------------------------------------------------------------------------





contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien (other than Permitted Liens) under, or require any payment to be made
under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries, except as could not reasonably be expected to have a Material
Adverse Effect or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including, as
applicable, the first priority nature thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or similar law affecting the enforcement of creditor’s
rights generally.
5.05    Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements (i) were prepared in all material respects in accordance
with GAAP, except as noted therein, consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (ii) fairly
present in all material respects the financial condition of the Loan Parties as
of the date thereof and their results of operations, cash flows and changes in
shareholders’ equity for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.
(b)    The unaudited consolidated balance sheet of Holdings and its Subsidiaries
dated March 31, 2017, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in all material respects in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of Holdings and its Subsidiaries as of the date thereof and
their results of operations, cash flows and changes in shareholders’ equity for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.


74
89512049_5

--------------------------------------------------------------------------------





(c)    Since the date of the balance sheet included in the Audited Financial
Statements, there has been no event or circumstance that has had or could
reasonably be expected to have a Material Adverse Effect.
5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Loan Party, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against Holdings or any of its Restricted Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement,
any other Loan Document or the consummation of the Transactions, or (b) except
as specifically disclosed in Schedule 5.06, either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect, and there has been no adverse change in the status, or
financial effect on any Loan Party or any Subsidiary thereof, of the matters
described in Schedule 5.06.
5.07    No Default. Neither any Loan Party nor any Restricted Subsidiary thereof
is in default under or with respect to, or a party to, any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.
5.08    Ownership of Property; Liens; Investments. Each Loan Party and each of
its Restricted Subsidiaries has good record and marketable title in fee simple
to, or valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, free and clear of all Liens, other than
Permitted Liens. The property of each Loan Party and each of its Restricted
Subsidiaries is subject to no Liens, other than Permitted Liens.
5.09    Environmental Compliance. Except as could not reasonably be expected to
have a Material Adverse Effect:
(a)    The Loan Parties and their respective Restricted Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(b)    None of the properties currently or formerly owned or operated by any
Loan Party or any of its Restricted Subsidiaries is listed or formally proposed
for listing on the NPL or on the CERCLIS or, to the knowledge of the Loan
Parties, any analogous foreign, state or local list or is adjacent to any such
property; there are no and to the knowledge of the Loan Parties and their
Restricted Subsidiaries never have been any treatment, recycling, storage or
disposal of any


75
89512049_5

--------------------------------------------------------------------------------





hazardous waste requiring a permit under 40 C.F.R. Parts 264 and 265 or any
state equivalent, or any solid waste landfill, waste pile, petroleum or
hazardous waste, swamp, pit, pond, underground storage tank or surface
impoundment on any property currently or formerly owned or operated by any Loan
Party or any of its Restricted Subsidiaries; to the knowledge of the Loan
Parties, there is no asbestos or asbestos-containing material on, at or in any
property currently owned or operated by any Loan Party or any of its Restricted
Subsidiaries except in compliance with Environmental Law; and Hazardous
Materials have not been Released on, at, under or from any property currently or
formerly owned or operated by any Loan Party or any of its Restricted
Subsidiaries.
(c)    Neither any Loan Party nor any of its Restricted Subsidiaries is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened Release of Hazardous
Materials at, on, under, or from any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any Loan Party or any of its
Restricted Subsidiaries have been disposed of.
(d)    The Loan Parties and their respective Restricted Subsidiaries: (i) are in
compliance with all applicable Environmental Laws; (ii) hold all Environmental
Permits (each of which is in full force and effect) required for any of their
current operations or for any property owned, leased, or otherwise operated by
any of them; and (iii) are in compliance with all of their Environmental
Permits.
5.10    Insurance. The properties of the Holdings and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of Holdings, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where Holdings or the
applicable Restricted Subsidiary operates.
5.11    Taxes. Holdings and each of its Restricted Subsidiaries have timely
filed all federal and other material tax returns and reports required to be
filed by it, and have timely paid all federal and other material Taxes (whether
or not shown on a tax return), including in its capacity as a withholding agent,
levied or imposed upon it or its properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP and except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. Neither
Holdings nor any Restricted Subsidiary has any knowledge of any proposed tax
assessment against Holdings or any Restricted Subsidiary that shall have or is
reasonably likely to have a Material Adverse Effect.


76
89512049_5

--------------------------------------------------------------------------------





5.12    ERISA Compliance. In relation to Plans and Multiemployer Plans subject
to ERISA, except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect:
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws.  Each Pension
Plan that is intended to be a qualified plan under Section 401(a) of the Code
has received a favorable determination letter from the Internal Revenue Service
to the effect that the form of such Plan is qualified under Section 401(a) of
the Code and the trust related thereto has been determined by the Internal
Revenue Service to be exempt from Federal income tax under Section 501(a) of the
Code, or an application for such a letter is currently being processed by the
Internal Revenue Service.  To the knowledge of the Borrower, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.  The
Borrower has met all applicable requirements under the Code, ERISA and the
Pension Protection Act of 2006, and no application for a waiver of the minimum
funding standards or an extension of any amortization period has been made with
respect to any Pension Plan.
(b)    There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan. There has been no prohibited transaction or violation of
the fiduciary responsibility rules with respect to any Plan.
(c)    (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan or Multiemployer Plan; (ii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in Section
430(d)(2) of the Code) is 60% or higher; and (iii) neither the Borrower nor any
ERISA Affiliate has engaged in a transaction that could be subject to Section
4069 or Section 4212(c) of ERISA.
5.13    Subsidiaries; Equity Interests; Loan Parties. As of the Closing Date,
Holdings has no Subsidiaries other than those specifically disclosed in Part (a)
of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned in the amounts specified on Part (a) of Schedule 5.13 free and clear of
all Liens except those created under the Collateral Documents or the ABL
Documents. Set forth on Part (b) of Schedule 5.13 is a complete and accurate
list of all Loan Parties, showing as of the Closing Date (as to each Loan Party)
the jurisdiction of its incorporation, the address of its principal place of
business and its U.S. taxpayer identification number. The copy of the charter of
each Loan Party and each amendment thereto provided pursuant to Section
4.01(a)(vii) is a true and correct copy of each such document, each of which is
valid and in full force and effect.
5.14    Margin Regulations; Investment Company Act. (a) Neither Holdings nor any
of its Restricted Subsidiaries is engaged or will engage, principally or as one
of its important activities,


77
89512049_5

--------------------------------------------------------------------------------





in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.
(b)    No Loan Party is (a) an “investment company” or a “person directly or
indirectly controlled by or acting on behalf of an investment company” within
the meaning of the Investment Company Act of 1940; or (b) subject to regulation
under the Federal Power Act, the Interstate Commerce Act, any public utilities
code or any other Applicable Law regarding its authority to incur Indebtedness.
5.15    Disclosure. No Loan Document contains any untrue statement of a material
fact, nor fails to disclose any material fact necessary to make the statements
contained therein, in light of the circumstances under which and at the time at
which they were made, not materially misleading. There is no fact or
circumstance that any Loan Party has failed to disclose to the Administrative
Agent in writing that could reasonably be expected to have a Material Adverse
Effect.
5.16    Compliance with Laws. Each Loan Party and each Restricted Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
5.17    Brokers. There are no brokerage commissions, finder’s fees or investment
banking fees payable in connection with any transactions contemplated by the
Loan Documents.
5.18    Intellectual Property; Licenses, Etc. Each Loan Party and each of its
Restricted Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the foregoing is pending or, to the knowledge of the Borrower,
threatened, which could reasonably be expected to have a Material Adverse
Effect.
5.19    Solvency. The Borrower is, together with its Subsidiaries on a
consolidated basis, Solvent.
5.20    Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between any Loan Party
and any customer or supplier, or any group of customers or suppliers that could
reasonably be expected to have a Material Adverse Effect.


78
89512049_5

--------------------------------------------------------------------------------





5.21    Casualty, Etc. Neither the businesses nor the properties of any Loan
Party or any of its Restricted Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance), condemnation or eminent domain proceeding
that, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
5.22    Labor Matters. Except as described on Schedule 5.22, there are no
collective bargaining agreements covering the employees of Holdings or any of
its Restricted Subsidiaries as of the Closing Date, and there are no material
grievances, disputes or controversies with any union or other organization of
any of Holdings or any of its Restricted Subsidiaries’ employees, or, to any
Loan Party’s knowledge, any asserted or threatened strikes or work stoppages.
5.23    Ranking. Each Collateral Document has or will have the ranking in
priority which it is expressed to have therein and, other than as permitted
under or contemplated by the Loan Documents (including with respect to Permitted
Liens), it is not subject to any prior ranking or pari passu ranking Lien.
5.24    Burdensome Contracts. Except as set forth on Schedule 5.24, neither
Holdings nor any of its Restricted Subsidiaries is a party or subject to any
contract, agreement or charter restriction that if violated could reasonably be
expected to have a Material Adverse Effect. As of the Closing Date, neither
Holdings nor any of its Restricted Subsidiaries is party or subject to any
Restrictive Agreement, except as shown on Schedule 5.24.  No such Restrictive
Agreement prohibits the execution, delivery or performance of any Loan Document
by any Loan Party.
5.25    OFAC. Neither Holdings, nor any of its Subsidiaries, nor, to the
knowledge of Holdings and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (a) currently the
subject or target of any Sanctions, (b) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (c) located, organized or resident in a Designated
Jurisdiction.
5.26    Anti-Corruption Laws. None of the Loan Parties or any of their
Subsidiaries nor, to the knowledge of any Loan Party, any director, officer,
agent, employee or other person acting on behalf of such Loan Party or any of
its Subsidiaries have taken any action, directly or indirectly, that would
result in a violation by such persons of the Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder or any other
applicable anti-corruption law; and the Loan Parties and their Subsidiaries have
instituted and maintain policies and procedures designed to ensure continued
compliance therewith.


79
89512049_5

--------------------------------------------------------------------------------





5.27    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
ARTICLE VI    
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, each of Holdings and
the Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, 6.03 and 6.11) cause each Restricted Subsidiary to:
6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of Holdings (commencing with the fiscal year ending December
31, 2017), a consolidated balance sheet of Holdings and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and certified by an independent certified public accountant of
recognized standing reasonably acceptable to the Administrative Agent (it being
understood that Ernst & Young LLP is acceptable to the Administrative Agent),
which certification shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of Holdings
(commencing with the fiscal quarter ending June 30, 2017), a consolidated
balance sheet of Holdings and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income or operations and
cash flows for such fiscal quarter and for the portion of Holdings’ fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by the
chief executive officer, chief financial officer, treasurer or controller of
Holdings as fairly presenting the financial condition, results of operations and
cash flows of Holdings and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes;
6.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of
Holdings (which delivery may, unless the Administrative


80
89512049_5

--------------------------------------------------------------------------------





Agent or a Lender requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes) (i) containing a listing of each
Unrestricted Subsidiary designated as of the date thereof; (ii) stating that
Holdings was in compliance with the Collateral and Guarantee Requirement and
Section 6.12 as of such date; and (iii) stating that such officer has reviewed
the terms of the Loan Documents and has made, or has caused to be made under his
supervision, a review in reasonable detail of the transactions and condition of
Holdings and its Subsidiaries during the accounting period covered by such
financial statements and that such review has not disclosed the existence of any
Default or Event of Default that has occurred and is continuing at the end of
such accounting period and that such officer does not have knowledge of the
existence, as at the date of such certificate, of any Default or Event of
Default that has occurred and is continuing, or, if he does have knowledge that
a Default or an Event of Default exists, specifying the nature and period of
existence thereof and what action Holdings or the Borrower has taken, is taking,
or proposes to take with respect thereto;
(b)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or other material
reports submitted to the board of directors (or the audit committee of the board
of directors) of any Loan Party by independent accountants in connection with
the financial statements referred to in Section 6.01(a);
(c)    promptly after the sending or filing thereof, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of Holdings, and copies of all annual, regular, periodic and
special reports and registration statements which Holdings files with the SEC
under Section 13 or 15(d) of the Securities Exchange Act of 1934, or with any
national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;
(d)    promptly after the assertion or occurrence thereof, notice of any action
or proceeding against or of any noncompliance by any Loan Party or any of its
Restricted Subsidiaries with any Environmental Law that could reasonably be
expected to have a Material Adverse Effect; and
(e)    promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Restricted Subsidiary
thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b),
Section 6.02(c) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which Holdings or the Borrower
posts such documents, or provides a link thereto on Holdings’ or the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or (ii)
on which such documents are posted on Holdings’ or the Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a


81
89512049_5

--------------------------------------------------------------------------------





commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) Holdings and the Borrower shall deliver paper copies
of such documents to the Administrative Agent or any Lender upon its request to
Holdings or the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) Holdings or the Borrower shall notify the Administrative Agent
and each Lender (by telecopier or electronic mail) of the posting of any such
documents and, upon request by the Administrative Agent, provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by Holdings
or the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
Each of Holdings and the Borrower hereby acknowledges that (a) the
Administrative Agent and/or the Arranger may, but shall not be obligated to,
make available to the Lenders materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks, Syndtrak, ClearPar, or a substantially
similar electronic transmission system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to Holdings, the Borrower or their
respective Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities. Each of Holdings and the Borrower hereby
agrees that it will use commercially reasonable efforts to identify that portion
of the Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Holdings and the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to Holdings or the Borrower or their
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”
6.03    Notices. Promptly notify the Administrative Agent and each Lender upon a
Responsible Officer becoming aware:


82
89512049_5

--------------------------------------------------------------------------------





(a)    of the occurrence of any Default;
(b)    the threat or commencement of any proceeding or investigation, whether or
not covered by insurance, if adverse determination could have a Material Adverse
Effect;
(c)    any pending or threatened material labor dispute, material strike or
material walkout, or the expiration of any material labor contract;
(d)    any default under or termination of a Material Contract;
(e)    any judgment in an amount exceeding $5,000,000;
(f)    the assertion of any intellectual property claim, if an adverse
resolution could have a Material Adverse Effect;
(g)    any violation or asserted violation of any applicable Law, if an adverse
resolution could have a Material Adverse Effect;
(h)    any Release by a Loan Party or on any property owned, leased or occupied
by a Loan Party; or receipt of any Environmental Notice in each case, involving
potential liability greater than $1,000,000;
(i)    of the occurrence of any ERISA Event; and
(j)    of the (i) occurrence of any Disposition of property or assets for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 2.03(b)(ii) and (ii) incurrence or issuance of any Indebtedness for
which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.03(b)(iii).
Each notice pursuant to Section 6.03 (other than Section 6.03(j)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
6.04    Payment of Obligations. (a) Pay and discharge as the same shall become
due and payable (i) all material Tax liabilities, assessments and governmental
charges or levies imposed upon it or its properties or assets, unless the same
are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
Holdings or such Subsidiary and (ii) all lawful claims which, if unpaid, would
by law become a Lien upon its property; unless, in the case of this clause (ii),
the failure to pay could not reasonably be expected to result in a Material
Adverse Effect; and (b) timely file all material tax returns required to be
filed.


83
89512049_5

--------------------------------------------------------------------------------





6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
reasonably good working order and condition, ordinary wear and tear excepted;
and (b) make all necessary repairs thereto and renewals and replacements thereof
except, in the case of clauses (a) and (b), where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
6.07    Maintenance of Insurance.
(a)    In addition to the insurance required under the Loan Documents with
respect to Collateral, maintain insurance with insurers (with a Best Rating of
at least A-VII, unless otherwise approved by the Administrative Agent)
reasonably acceptable to the Administrative Agent, with respect to the
properties and business of Holdings and its Subsidiaries of such type (including
business interruption, product liability, workers’ compensation, larceny,
embezzlement, or other criminal misappropriation insurance), in such amounts,
and with such coverages and deductibles as are customary for companies similarly
situated.
(b)    If any portion of any Mortgaged Property is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a Special Flood Hazard Area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each Loan Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.
6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.


84
89512049_5

--------------------------------------------------------------------------------





6.09    Books and Records. Maintain adequate books of record and account, in
which proper entries in all material respects in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of Holdings or such Subsidiary, as the case
may be.
6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties (subject to the rights of any tenants or occupants of such property),
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom (other than privileged correspondence with legal
counsel), and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (with respect to independent public
accountants, in the presence of representatives of the Loan Parties or otherwise
with the consent of Holdings), all at such reasonable times during normal
business hours and, subject to the limitation below, as often as may be
reasonably desired, upon reasonable advance written notice to the Borrower;
provided that, excluding any such visits and inspections when an Event of
Default exists, only the Administrative Agent on behalf of the Lenders may
exercise visitation and inspection rights of the Administrative Agent and the
Lenders under this Section 6.10 (and representatives of any Lender may accompany
the Administrative Agent on any such visit at their own expense) and the
Administrative Agent shall not exercise such rights more often than two times
during any calendar year absent the existence of an Event of Default and only
one such time shall be at the Borrower’s expense; provided further that when an
Event of Default exists, the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.
6.11    Use of Proceeds. Use the proceeds of the Loans to (a) refinance certain
existing Indebtedness under the ABL Facility; (b) pay fees and expenses in
connection with the Transactions; and (c) for working capital and for general
corporate purposes (including Permitted Acquisitions) not in contravention of
any Law or of any Loan Document.
6.12    Covenant to Guarantee Obligations and Give Security.
(a)     If after the Closing Date (i) any Restricted Subsidiary is formed or
acquired, (ii) any Unrestricted Subsidiary is re-designated as a Restricted
Subsidiary, or (iii) any Restricted Subsidiary becomes a Material Domestic
Subsidiary, then in any such case, as soon as practicable but in any event
within fifteen days after such occurrence, notify the Administrative Agent
thereof and, within forty-five days after such occurrence (as such period may be
extended by the Administrative Agent in its reasonable discretion), cause the
Collateral and Guarantee Requirement to be satisfied.
(b)    If, after the Closing Date, (i) any material assets (including any owned
real property constituting Material Owned Real Property) are acquired by the
Borrower or any other Loan Party


85
89512049_5

--------------------------------------------------------------------------------





or are held by any Restricted Subsidiary on or after the time it becomes a Loan
Party pursuant to this Section 6.12 or the Collateral and Guarantee Requirement
(other than assets constituting Collateral under a Collateral Document that
become subject to the Lien created by such Collateral Document upon acquisition
thereof or constituting Excluded Assets or described in clause (b)(i)(B) of the
definition of “Collateral and Guarantee Requirement”), or (ii) any Commercial
Tort Claim with a value in excess of $2,500,000 arises, then in any such case
notify the Administrative Agent thereof within fifteen days of any such
occurrence, and (upon request of the Administrative Agent for those assets and
actions subject to such request pursuant to the Collateral and Guarantee
Requirement) within forty-five days after such occurrence or request (as such
period may be extended by the Administrative Agent in its reasonable discretion)
cause such assets to be subjected to a Lien securing the Secured Obligations and
take and cause the other Loan Parties to take, such actions as shall be
necessary and reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions as required pursuant to the Collateral and
Guarantee Requirement and/or the applicable Collateral Documents; provided that
in the event any Material Owned Real Property is or is required to be mortgaged
pursuant to this Section 6.12(b), the Borrower or other Loan Party, as
applicable, shall not be required to comply with the Collateral and Guarantee
Requirement and this Section 6.12 with respect to such Material Owned Real
Property until a reasonable time following the acquisition thereof (or time the
Person owning such real property becomes a Loan Party or the time such real
property becomes Material Owned Real Property, as the case may be), and in no
event shall compliance be required until the latest of (1) 90 days following
such acquisition (or such Person becoming a Loan Party or such real property
becoming Material Owned Real Property, as the case may be), (2) the
Administrative Agent completing all required diligence related to flood
insurance and flood zone status of such property, and (3) otherwise such longer
time period as agreed to by the Administrative Agent in its reasonable
discretion.
(c)    If at any time any Borrower obtains knowledge that the Collateral and
Guarantee Requirement has not been satisfied for any reason (including by reason
of notice thereof by the Administrative Agent or any Lender) or has not been
waived, then within fifteen days of receipt of such knowledge notify the
Administrative Agent thereof and, within forty-five days after such notice (or
such longer time period as agreed to by the Administrative Agent in its
reasonable discretion), cause the Collateral and Guarantee Requirement to be
satisfied.
(d)    Furnish (or cause to be furnished) to the Administrative Agent promptly
(and in any event within fifteen days prior or such other period as reasonably
agreed to by the Administrative Agent) written notice of any change (i) in any
Loan Party’s legal name (as set forth in its certificate of organization or like
document), (ii) in the jurisdiction of organization or formation of any Loan
Party or in the form of its organization, or (iii) in any Loan Party’s
organizational identification number or Federal taxpayer identification number.


86
89512049_5

--------------------------------------------------------------------------------





(e)    Promptly notify the Administrative Agent if any portion of the Collateral
is damaged or destroyed, which individually or in the aggregate could reasonably
be expected to have a Material Adverse Effect.
(f)    In connection with any requirement to take actions set forth in this
Section 6.12, the Administrative Agent may waive such requirement, or grant
extensions of required time therefore, where, in its reasonable discretion, it
determines that such action cannot be accomplished without undue effort or
expense.
Notwithstanding anything to the contrary contained herein, if at any time any
Domestic Subsidiary of Holdings becomes a borrower or guarantor under the ABL
Documents and such Domestic Subsidiary is not already a Subsidiary Guarantor,
such Domestic Subsidiary shall be required (i) to become a Subsidiary Guarantor
hereunder in accordance with the terms of this Section 6.12 and (ii) to
otherwise comply with all applicable terms of this Section 6.12, regardless of
whether or not such Domestic Subsidiary would be required to do so.
6.13    Compliance with Environmental Laws. Except as could not reasonably be
expected to result in a Material Adverse Effect, (a) comply with all applicable
Environmental Laws and Environmental Permits; (b) obtain and renew all
Environmental Permits necessary for its operations and properties; and (c)
conduct any investigation, study, sampling and testing, and undertake any
cleanup, response or other corrective action necessary to address all Hazardous
Materials at, on, under or emanating from any of properties owned, leased or
operated by it to the extent required by all Environmental Laws; provided,
however, that neither the Borrower nor any of its Subsidiaries shall be required
to undertake any such cleanup, removal, remedial or other action to the extent
that its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.
6.14    Further Assurances. Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent, (a) correct any material defect
or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any


87
89512049_5

--------------------------------------------------------------------------------





Loan Document to which any Loan Party or any of its Subsidiaries is or is to be
a party, and cause each of its Subsidiaries to do so.
6.15    Anti-Corruption Laws. Conduct its business in compliance with the United
States Foreign Corrupt Practices Act of 1977 and any other applicable
anti-corruption law. Holdings will maintain in effect policies and procedures
designed to promote compliance by Holdings, its Subsidiaries, and their
respective directors, officers, employees, and agents with the United States
Foreign Corrupt Practices Act of 1977 and any other applicable anti-corruption
laws.
6.16    Maintenance of Debt Ratings. Use commercially reasonable efforts to
maintain Debt Ratings from both Moody’s and S&P.
6.17    Post-Closing Requirements. As promptly as practicable, and in any event
within the time periods after the Closing Date specified in Schedule 6.17 or
such later date as the Administrative Agent agrees to in writing, including to
reasonably accommodate circumstances unforeseen on the Closing Date, deliver the
documents or take the actions specified on Schedule 6.17, in each case except to
the extent otherwise agreed by the Administrative Agent pursuant to its
authority as set forth in the definition of the term “Collateral and Guarantee
Requirement”.
ARTICLE VII    
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, neither Holdings nor
the Borrower shall, nor shall it permit any Restricted Subsidiary to:
7.01    Liens. Create, or suffer to exist any Lien upon any of its property,
assets or revenues, other than the following (collectively, the “Permitted
Liens”):
(a)    Liens pursuant to any Loan Document;
(b)    Customary Permitted Liens;
(c)    Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals, extensions, refunding or replacements thereof, provided that (i) the
property covered thereby is not changed and (ii) the amount secured or benefited
thereby is not increased except as contemplated by Section 7.02(d);
(d)    any Lien existing on any property or asset prior to the acquisition
thereof by Holdings or any Restricted Subsidiary; provided that (i) such Lien is
not created in contemplation of or in connection with such acquisition, (ii)
such Lien does not apply to any other property or assets of Holdings or any
Restricted Subsidiary, (iii) such Lien does not materially interfere with the
use, occupancy and operation of any such asset, including any Mortgaged
Property, (iv) the Indebtedness


88
89512049_5

--------------------------------------------------------------------------------





secured by any such Lien, when combined with any Indebtedness secured by Liens
under Section 7.01(j), does not exceed $10,000,000, and (v) the Indebtedness
secured by any such Lien is otherwise permitted by Section 7.02(j), and;
(e)    Liens on Collateral securing obligations in respect of Refinancing Notes;
provided that all such Liens to the extent not addressed in the Intercreditor
Agreement, are subject to an intercreditor agreement in form and substance
reasonably acceptable to the Administrative Agent;
(f)    Liens securing judgments, decrees or attachments for the payment of money
not constituting an Event of Default under Section 8.01(h);
(g)    Liens securing Indebtedness permitted under Section 7.02(i); provided
that such Liens do not at any time encumber any property other than the property
financed by such Indebtedness;
(h)    Liens on assets of a Non-Loan Party securing Indebtedness or other
obligations of such Non-Loan Party otherwise permitted under Sections 7.02(f),
(g) or (h); provided that no such Lien shall be granted on, or attach to, any
asset that is or is required to be Collateral; and
(i)    Liens securing Indebtedness incurred pursuant to Section 7.02(b) and
other obligations in respect of bank products (including Cash Management
Agreements) and Swap Contracts secured under the ABL Documents, which Liens in
the case of Loan Parties are subject to the Intercreditor Agreement or an
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent;
(j)    other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $10,000,000 when combined with Indebtedness secured by
Liens under Section 7.01(d); provided that no such Lien shall extend to or cover
any Collateral; and
(k)    Liens on inventory of Restricted Subsidiaries that are Foreign
Subsidiaries securing Indebtedness permitted under Section 7.02(u).
7.02    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness in respect of the ABL Facility in an aggregate principal
amount at any time outstanding not to exceed $240,000,000 and any refinancings
thereof; provided that, to the extent secured, the Indebtedness described in
this clause (b) shall at all times be subject to an Intercreditor Agreement;
(c)    obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that such obligations are (or were) entered into by such
Person in the ordinary course of


89
89512049_5

--------------------------------------------------------------------------------





business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates;
(d)    Indebtedness outstanding on the date hereof and listed on Schedule 7.02
and any extensions, renewals, refundings or replacements of such Indebtedness,
provided that any such extension, renewal, refunding or replacement is in an
aggregate principal amount not greater than the principal amount of (plus (i)
unpaid accrued interest and premiums thereon and underwriting discounts,
defeasance costs, fees, commissions and expenses, (ii) reasonable original issue
discount and upfront fees plus other fees and expenses reasonably incurred in
connection with such extension, renewal, refunding or replacement, and (iii) an
amount equal to any existing commitments unutilized under the indebtedness being
extended, renewed, refunded or replaced), and taken as a whole is on terms not
materially less favorable to Holdings or any Restricted Subsidiary, as
applicable, than the terms of such Indebtedness so extended, renewed, refunded
or replaced;
(e)    Guarantees of the Borrower or any Restricted Subsidiary in respect of
Indebtedness otherwise permitted to be incurred hereunder by the Borrower or
such Restricted Subsidiary, including without limitation, Guarantees of
Financing Agreements;
(f)    Indebtedness of Non-Loan Parties owing to third-party creditors in an
aggregate amount not to exceed the greater of (i) $60,000,000 and (ii) 5.0% of
Consolidated Total Assets;
(g)    intercompany Indebtedness owing (i) by a Loan Party to a Loan Party, (ii)
by a Non-Loan Party to a Non-Loan Party, (iii) by a Non-Loan Party to a Loan
Party (so long as the Investment by such Loan Party is permitted by Section
7.03(c)(iv)) or (iv) by a Loan Party to a Non-Loan Party that is subordinated to
the Obligations of such Loan Party under the Facility in a manner reasonably
satisfactory to the Administrative Agent;
(h)     Indebtedness of Foreign Subsidiaries under bi-lateral uncommitted lines
of credit providing for short-term borrowings and overdrafts in an aggregate
amount not to exceed $10,000,000 at any one time outstanding;
(i)    Indebtedness in respect of Capitalized Leases, purchase money obligations
and sale-leaseback transactions for fixed or capital assets within the
limitations set forth in Section 7.01(g); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$60,000,000;
(j)    Indebtedness of a Person existing at the time such Person became a
Restricted Subsidiary or assets were acquired from such Person in connection
with an Investment permitted pursuant to Section 7.03 so long as any such
Indebtedness (i) was not incurred in connection with, or in contemplation of,
such Person becoming a Restricted Subsidiary or the acquisition of such assets
and (ii) none of Holdings, the Borrower nor any Restricted Subsidiary (other
than such Person or any other Person that such Person merges with or that
acquires the assets of such Person or such


90
89512049_5

--------------------------------------------------------------------------------





Person’s Subsidiaries) shall have any liability or other obligation with respect
to such; provided that the aggregate amount of all such Indebtedness at any one
time outstanding shall not exceed $25,000,000 (when combined with Indebtedness
incurred under Section 7.02(k)) at any time outstanding;
(k)    other Indebtedness in an aggregate principal amount not to exceed
$25,000,000 (when combined with Indebtedness incurred under Section 7.02(j)) at
any time outstanding;
(l)    Refinancing Term Loans and Refinancing Notes;
(m)    Indebtedness for trade payables, wages and other accrued expenses
incurred in the Ordinary Course of Business;
(n)    Indebtedness in respect of taxes, assessments, governmental charges and
claims for labor, materials or supplies, to the extent that payment thereof is
not required pursuant to Section 6.04;
(o)    Indebtedness constituting Investments permitted by Section 7.03;
(p)    Indebtedness with respect to customary warranties and indemnities made
under (i) any agreements for asset sales permitted under Section 7.05, or (ii)
Contractual Obligations of Holdings or any Restricted Subsidiary entered into in
the Ordinary Course of its Business;
(q)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the Ordinary Course of Business; provided, that such Indebtedness is
extinguished within five Business Days of its incurrence;
(r)    Indebtedness arising under a declaration of joint and several liability
used for the purpose of section 2:403 of the Dutch Civil Code (and any residual
liability under such declaration arising pursuant to section 2:404(2) of the
Dutch Civil Code);
(s)    unsecured Indebtedness arising from unsecured intercompany loans borrowed
for the use in Holdings or any Subsidiary’s business and operations in the
People’s Republic of China not to exceed, together with Investments permitted
under Section 7.03(l), $12,000,000 in principal amount outstanding at any time;
(t)    Indebtedness arising under any receivables factoring, discounting
facility or receivables assignment facility by any Restricted Subsidiary that is
a Foreign Subsidiary in an aggregate amount not to exceed $10,000,000
outstanding at any time;


91
89512049_5

--------------------------------------------------------------------------------





(u)    Indebtedness of Restricted Subsidiaries that are Foreign Subsidiaries
with respect to Approved Floorplan and Factoring Facilities in an aggregate
amount not to exceed $7,500,000 at any one time outstanding;
(v)    Indebtedness incurred in the ordinary course of business in respect of
Cash Management Agreements; and
(w)    in addition to Indebtedness permitted by clauses (a) through (v) above,
other unsecured Indebtedness (but excluding intercompany loans) in an aggregate
principal amount not to exceed $100,000,000 at any time outstanding; provided
that all such Indebtedness outstanding under this clause (w) shall have a
scheduled maturity at least six (6) months after the Latest Maturity Date.
Notwithstanding anything to the contrary contained in this Agreement,
Indebtedness incurred in the form of the ABL Facility (and any refinancing
thereof) may only be incurred pursuant to Section 7.02(b).
7.03    Investments. Make or hold any Investments, except:
(a)    Investments held by Holdings and its Restricted Subsidiaries in the form
of cash and Cash Equivalents;
(b)    advances to officers, directors and employees of Holdings and Restricted
Subsidiaries in an aggregate amount not to exceed $1,500,000 at any time
outstanding, for any lawful purpose including travel, entertainment, relocation,
salary, commissions and analogous ordinary business purposes;
(c)    Investments made (i) by any Loan Party in any Loan Party, (ii) by any
Non-Loan Party in any Loan Party so long as, in the case of an Investment made
by a Non-Loan Party in a Loan Party in the form of Indebtedness owing by such
Loan Party, such Indebtedness is permitted to be incurred by the relevant Loan
Party pursuant to Section 7.02(g)(iv), (iii) by any Non-Loan Party in any
Non-Loan Party and (iv) by any Loan Party in any Non-Loan Party to the extent
such Investment is permitted under the ABL Credit Agreement and so long as, if
such Investment is in the form of Indebtedness owing to such Loan Party, such
Indebtedness is pledged as Collateral;
(d)    Investments (i) consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business or received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss or otherwise in
connection with the bankruptcy or reorganization of such account debtors or (ii)
received in settlement of delinquent obligations of, and other disputes with,
customers and suppliers arising in the Ordinary Course of Business;
(e)    Guarantees permitted by Section 7.02;


92
89512049_5

--------------------------------------------------------------------------------





(f)    Investments existing on the date hereof and set forth on Schedule 7.03;
(g)    Permitted Acquisitions, provided that if any Person to be acquired shall
not be merged into a Loan Party and shall not be required to be or become a
Subsidiary Guarantor, or any assets to be acquired will not be owned by a Loan
Party, then the portion of the consideration for such Permitted Acquisition
allocable to such non-Loan Party and non-Collateral assets (as reasonably agreed
by the Borrower and the Administrative Agent) shall be required to be incurred
under, and constitute usage of, either Section 7.03(h), (i) or (j) below, as
reasonably demonstrated to the Administrative Agent;
(h)    other Investments made after the Closing Date, the amount of which at any
time outstanding shall not exceed the greater of (i) $100,000,000 and (ii) 6.67%
of Consolidated Total Assets;
(i)    other Investments by Holdings and its Restricted Subsidiaries so long as
(i) in the case of any Acquisition, such Acquisition shall constitute a
Permitted Acquisition, (ii) no Default or Event of Default has occurred and is
continuing at the time of, or would result from, such Investment and (iii) after
giving pro forma effect thereto (including any incurrence and/or repayment of
Indebtedness in connection therewith), the Consolidated Total Net Leverage Ratio
is less than or equal to 2.25 to 1.00 at the time of such Investment;
(j)    other Investments in Unrestricted Subsidiaries, the amount of which at
any time outstanding shall not exceed $100,000,000;
(k)    Investments in Equity Interests received as consideration in a sale or
other Disposition of property pursuant to Section 7.05, subject to the
limitation on the amount of non-cash consideration that may be received in
connection with such sale as set forth therein; and
(l)    Investments in the business and operations of Holdings and any
Subsidiaries in the People’s Republic of China not to exceed, together with
Indebtedness permitted under Section 7.02(s), $12,000,000.
7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:
(a)    any Restricted Subsidiary may merge with (i) the Borrower, provided that
such Borrower shall be the continuing or surviving Person, or (ii) any one or
more other Restricted Subsidiaries, provided that (without limiting the
preceding clause (i)) (A) when any Loan Party is merging with another Restricted
Subsidiary, such Loan Party shall be the continuing or surviving Person and (B)
when any wholly-owned Restricted Subsidiary is merged with any non-wholly


93
89512049_5

--------------------------------------------------------------------------------





owned Restricted Subsidiary, the wholly-owned Restricted Subsidiary shall be the
continuing or surviving Person;
(b)    any Loan Party may Dispose of all or substantially all of its assets
(upon voluntary liquidation or dissolution or otherwise) to the Borrower or to
another Loan Party;
(c)    any Restricted Subsidiary that is not a Loan Party may Dispose of all or
substantially all its assets (upon voluntary liquidation or dissolution or
otherwise) to (i) another Subsidiary that is not a Loan Party or (ii) to a Loan
Party;
(d)    so long as no Default has occurred and is continuing or would result
therefrom, each of Holdings and any of its Restricted Subsidiaries may merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it; provided, however, that in each case, immediately
after giving effect thereto (i) in the case of any such transaction to which the
Borrower is a party, the Borrower is the surviving corporation, (ii) in the case
of any such transaction to which any Loan Party (other than the Borrower) is a
party, such Loan Party is the surviving corporation (provided that in no event
shall any other Loan Party merge or consolidate with Holdings) and (iii) in the
case of any wholly-owned Restricted Subsidiary merging or consolidating with a
Person that is not a wholly-owned Restricted Subsidiary, the wholly-owned
Restricted Subsidiary shall be the surviving Person;
(e)    any Restricted Subsidiary (other than the Borrower) may merge or
consolidate with another Person or liquidate or transfer all or substantially
all of its assets to another Person to effect a Disposition permitted under
Section 7.05 (other than Section 7.05(e)); and
(f)    any merger subsidiary may merge into a target in connection with a
Permitted Acquisition.
7.05    Dispositions. Make any Disposition, except:
(a)    Dispositions of obsolete, damaged or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;
(b)    Dispositions of inventory in the ordinary course of business;
(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d)    Dispositions of property by any Restricted Subsidiary to the Borrower or
to a Restricted Subsidiary; provided that if the transferor of such property is
a Guarantor, the transferee thereof must either be the Borrower or a Guarantor;


94
89512049_5

--------------------------------------------------------------------------------





(e)    Dispositions permitted by Section 7.04;
(f)    termination of a lease of real or personal property that is not necessary
for the Ordinary Course of Business, could not reasonably be expected to have a
Material Adverse Effect and does not result from a Loan Party’s default;
(g)    Investments and Dispositions of Investments in cash and Cash Equivalents;
(h)    the sale of accounts receivable and related assets under any receivables
factoring, discounting facility or receivables assignment facility by any
Restricted Subsidiary that is a Foreign Subsidiary in an aggregate amount not to
exceed $10,000,000 outstanding at any time;
(i)    the sale of accounts receivable on a non-recourse basis arising from
sales of inventory financed under any Approved Floorplan and Factoring Facility
by any Restricted Subsidiary that is a Foreign Subsidiary;
(j)    Dispositions of property not constituting Collateral in connection with
any sale-leaseback transaction not to exceed $60,000,000 (less any Indebtedness
outstanding under Section 7.02(i)) in the aggregate during the term of this
Agreement; and
(k)    Dispositions by Holdings and its Restricted Subsidiaries not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition, (ii)
the aggregate book value of all property Disposed of in reliance on this clause
(k) in any period of four consecutive fiscal quarters shall not exceed the
greater of (x) $75,000,000 and (y) 5% of Consolidated Total Assets (in each
case, measured as of the last day of the fiscal quarter end preceding the fiscal
quarter in which such Disposition is to occur), and (iii) not less than 75% of
the consideration paid by the buyer in connection with the Disposition of such
asset shall be paid to Holdings or such Restricted Subsidiary in cash or Cash
Equivalents.
7.06    Restricted Payments. Declare or make any Restricted Payment, except
that:
(a)    (i) the Borrower may make Restricted Payments to Holdings and (ii) each
Restricted Subsidiary may make Restricted Payments to the Borrower, any
Subsidiaries of the Borrower that are Guarantors and any other Person that owns
a direct Equity Interest in such Restricted Subsidiary, ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;
(b)    the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;


95
89512049_5

--------------------------------------------------------------------------------





(c)    the Borrower and each Restricted Subsidiary may purchase, redeem or
otherwise acquire its common Equity Interests with the proceeds received from
the substantially concurrent issue of new common Equity Interests;
(d)    Holdings may make Restricted Payments constituting regularly scheduled
cash dividends so long as (i) no Default shall have occurred and be continuing
or would result therefrom (which may be determined on the date of declaration of
such Restricted Payment) and (ii) the aggregate amount of such Restricted
Payments paid or made in any fiscal year would not exceed $50,000,000; and
(e)    the Borrower and each Restricted Subsidiary may make any other Restricted
Payment so long as (i) no Default shall have occurred and be continuing or would
result therefrom and (ii) after giving pro forma effect thereto for the most
recently ended Measurement Period (including any incurrence and/or repayment of
Indebtedness in connection therewith), the Consolidated Total Net Leverage Ratio
does not exceed 1.75 to 1.00 at the time of such Restricted Payment; provided
that satisfaction of each of clauses (i) and (ii) may be determined on the date
of declaration of such Restricted Payment.
7.07    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Holdings and
its Restricted Subsidiaries on the date hereof or any business or activities
substantially related or incidental thereto.
7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of Holdings, whether or not in the ordinary course of
business, other than (a) transactions expressly permitted by the Loan Documents,
(b) payment of reasonable compensation to officers and employees for services
actually rendered, and payment of customary directors’ fees and indemnities, (c)
transactions with Affiliates consummated prior to the Closing Date or (d) on
fair and reasonable terms substantially as favorable to Holdings or such
Restricted Subsidiary as would be obtainable by Holdings or such Restricted
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to transactions between or among the Loan Parties.
7.09    Restrictive Agreements. Enter into or permit to exist any Restrictive
Agreement, except a Restrictive Agreement (a) in effect on the Closing Date, (b)
relating to secured Indebtedness permitted hereunder, as long as the
restrictions apply only to collateral for such Indebtedness, (c) constituting
customary restrictions on assignment in leases and other contracts, or (d)
entered into by, and relating solely to, the Bolzoni Entities under Indebtedness
instruments permitted pursuant to Section 7.02.
7.10    Use of Proceeds. Use the proceeds of any Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the


96
89512049_5

--------------------------------------------------------------------------------





meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.
7.11    Amendments of Organization Documents. Amend any of its Organization
Documents, except amendments, modifications or changes that would not reasonably
be expected to be material and adverse to the interests of the Lenders.
7.12    Prepayments, Etc. of Subordinated Indebtedness. Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any subordinated Indebtedness.
7.13    Amendment, Etc. of Subordinated Indebtedness. Amend, modify or change in
any manner any term or condition of any subordinated Indebtedness in any respect
which would materially and adversely affect the rights or interests of the
Administrative Agent and Lenders hereunder or would violate the subordination
terms thereof.
7.14    Sanctions. Directly or indirectly, use the proceeds of any Loan, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, or otherwise) of Sanctions.
7.15    Anti-Corruption Laws. Directly or indirectly use the proceeds of any
Loan for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption law in other jurisdictions.
ARTICLE VIII    
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. The Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein, any amount of principal of any Loan, or (ii)
pay within three Business Days after the same becomes due, any interest on any
Loan, or any fee due hereunder, or (iii) pay within five days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or
(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.05, 6.10, or
Article VII; or


97
89512049_5

--------------------------------------------------------------------------------





(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after a Responsible Officer has knowledge thereof or
receives notice thereof from the Administrative Agent; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made by or on behalf of Holdings, the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made; or
(e)    Cross-Default. (i) Any Loan Party or any Restricted Subsidiary thereof
(A) fails to make any payment when due after any applicable grace period
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; provided that no such event under the ABL
Facility shall constitute an Event of Default under this clause (e) (other than
an event of default thereunder which constitutes an independent Event of Default
under this Agreement without regard to the provisions of the ABL Facility) until
the earlier to occur of (x) 30 days after such event of default, if such event
of default is not cured or waived prior to the expiration of such 30 day period
and (y) the acceleration of the Indebtedness and/or the termination of the
commitments under the ABL Facility; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any Restricted Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes


98
89512049_5

--------------------------------------------------------------------------------





an assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or
(h)    Judgments. There is entered against any Loan Party or any Restricted
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer has been notified of the potential claim and does not
dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 10 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or
(i)    ERISA. Except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect: (i) an ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan or (ii) the Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan; or
(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person (other than the Administrative Agent or any Lender) contests in
any manner the validity or enforceability of any provision of any Loan Document;
or any Loan Party denies that it has any or further liability or obligation
under any provision of any Loan Document, or purports to revoke, terminate or
rescind any provision of any Loan Document; or
(k)    Change of Control. There occurs any Change of Control; or


99
89512049_5

--------------------------------------------------------------------------------





(l)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected Lien with the priority
required by the applicable Collateral Document and the Intercreditor Agreement
on any material portion of the Collateral purported to be covered thereby; or
(m)    Subordination. (i) The subordination provisions of the documents
evidencing or governing any subordinated Indebtedness (the “Subordinated
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable subordinated Indebtedness; or (ii) the Borrower or any other Loan
Party shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Administrative Agent and the Lenders or (C) that all payments of principal of or
premium and interest on the applicable subordinated Indebtedness, or realized
from the liquidation of any property of any Loan Party, shall be subject to any
of the Subordination Provisions.
8.02    Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall, subject to the provisions of Sections 2.15, be
applied by the Administrative Agent in the following order:


100
89512049_5

--------------------------------------------------------------------------------





First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations arising under the Loan
Documents, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Obligations then owing under Secured Hedge Agreements
and Secured Cash Management Agreements, ratably among the Lenders, the Hedge
Banks and the Cash Management Banks in proportion to the respective amounts
described in this clause Fourth held by them;
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.
ARTICLE IX    
ADMINISTRATIVE AGENT
9.01    Appointment and Authority. (a) Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and neither the


101
89512049_5

--------------------------------------------------------------------------------





Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
9.03    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


102
89512049_5

--------------------------------------------------------------------------------





(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower or a Lender.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
(d)    The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions of this


103
89512049_5

--------------------------------------------------------------------------------





Agreement relating to Disqualified Institutions. Without limiting the generality
of the foregoing, the Administrative Agent shall not ‎(x) be obligated to
ascertain, monitor or inquire as to whether any Lender or prospective Lender is
a Disqualified ‎Institution or (y) have any liability with respect to or arising
out of any assignment of Loans, or disclosure of confidential information, to
any ‎Disqualified Institution.‎
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, with the consent of the Borrower
(absent an Event of Default then existing), to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required


104
89512049_5

--------------------------------------------------------------------------------





Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above, provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender or Disqualified
Institution. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) except for any indemnity payments or other amounts then owed to the retiring
or removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties


105
89512049_5

--------------------------------------------------------------------------------





in respect of any actions taken or omitted to be taken by any of them (i) while
the retiring or removed Administrative Agent was acting as Administrative Agent
and (ii) after such resignation or removal for as long as any of them continues
to act in any capacity hereunder or under the other Loan Documents, including
(a) acting as collateral agent or otherwise holding any collateral security on
behalf of any of the Lenders and (b) in respect of any actions taken in
connection with transferring the agency to any successor Administrative Agent.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers or any other agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.
9.09    Administrative Agent May File Proofs of Claim; Credit Bidding. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 11.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


106
89512049_5

--------------------------------------------------------------------------------





and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law.  In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase).  In connection with any
such bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (j) of Section 11.01 of this Agreement, (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Equity Interests and/or
debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to


107
89512049_5

--------------------------------------------------------------------------------





take any further action, and (iv) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of debt
credit bid by the acquisition vehicle or otherwise), such Obligations shall
automatically be reassigned to the Lenders pro rata and the Equity Interests
and/or debt instruments issued by any acquisition vehicle on account of the
Obligations that had been assigned to the acquisition vehicle shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.
9.10    Collateral and Guaranty Matters. Without limiting the provision of
Section 9.09, the Lenders (including in its capacities as a potential Cash
Management Bank and a potential Hedge Bank) irrevocably authorize the
Administrative Agent, at its option and in its discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Cash Management Bank or Hedge Bank
shall have been made), (ii) that is sold or otherwise disposed of or to be sold
or otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document to a Person
that is not a Loan Party, (iii) if approved, authorized or ratified in writing
in accordance with Section 11.01 or (iv) as provided in the Intercreditor
Agreement;
(b)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents; and
(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(g).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.


108
89512049_5

--------------------------------------------------------------------------------





The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
9.11    Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (A) contingent indemnification obligations and (B)
obligations and liabilities under Secured Cash Management Agreements and Secured
Hedge Agreements).
ARTICLE X    
CONTINUING GUARANTY
10.01    Guaranty. Holdings hereby absolutely and unconditionally guarantees, as
a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of any and all of the Obligations, whether for principal, interest, premiums,
fees, indemnities, damages, costs, expenses or otherwise, of the Borrower to the
Secured Parties, and whether arising hereunder or under any other Loan Document,
any Secured Cash Management Agreement or any Secured Hedge Agreement (including
all renewals, extensions, amendments, refinancings and other modifications
thereof and all costs, attorneys’ fees and expenses incurred by the Secured
Parties in connection with the collection or enforcement thereof). Without
limiting the generality of the foregoing, the Obligations shall include any such
indebtedness, obligations, and liabilities, or portion thereof, which may be or
hereafter become unenforceable or compromised or shall be an allowed or
disallowed claim under any proceeding or case commenced by or against Holdings
or the Borrower under any Debtor Relief Laws. The Administrative Agent’s books
and records showing the amount of the Obligations shall be admissible in
evidence in any action or proceeding, and shall be binding upon Holdings, and
conclusive for the purpose of establishing the amount of the Obligations. This
Guaranty shall not be affected by the genuineness, validity,


109
89512049_5

--------------------------------------------------------------------------------





regularity or enforceability of the Obligations or any instrument or agreement
evidencing any Obligations, or by the existence, validity, enforceability,
perfection, non-perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Obligations which might otherwise constitute a
defense to the obligations of Holdings under this Guaranty, and Holdings hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to any or all of the foregoing.
10.02    Rights of Lenders. Holdings consents and agrees that the Secured
Parties may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof: (a)
amend, extend, renew, compromise, discharge, accelerate or otherwise change the
time for payment or the terms of the Obligations or any part thereof; (b) take,
hold, exchange, enforce, waive, release, fail to perfect, sell, or otherwise
dispose of any security for the payment of this Guaranty or any Obligations; (c)
apply such security and direct the order or manner of sale thereof as the
Administrative Agent and the Lenders in their sole discretion may determine; and
(d) release or substitute one or more of any endorsers or other guarantors of
any of the Obligations. Without limiting the generality of the foregoing,
Holdings consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of Holdings under this Guaranty or
which, but for this provision, might operate as a discharge of Holdings.
10.03    Certain Waivers. Holdings waives (a) any defense arising by reason of
any disability or other defense of the Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of any
Secured Party) of the liability of the Borrower; (b) any defense based on any
claim that Holdings’ obligations exceed or are more burdensome than those of the
Borrower; (c) the benefit of any statute of limitations affecting Holdings’
liability hereunder; (d) any right to proceed against the Borrower, proceed
against or exhaust any security for the Obligations, or pursue any other remedy
in the power of any Secured Party whatsoever; (e) any benefit of and any right
to participate in any security now or hereafter held by any Secured Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. Holdings expressly waives
all setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations.
10.04    Obligations Independent. The obligations of Holdings hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other guarantor, and a separate action
may be brought against Holdings to enforce this Guaranty whether or not the
Borrower or any other person or entity is joined as a party.


110
89512049_5

--------------------------------------------------------------------------------





10.05    Subrogation. Holdings shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations and any
amounts payable under this Guaranty have been indefeasibly paid and performed in
full and the Commitments and the Facility are terminated. If any amounts are
paid to Holdings in violation of the foregoing limitation, then such amounts
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Secured Parties to reduce the amount of the
Obligations, whether matured or unmatured.
10.06    Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Obligations and any other amounts
payable under this Guaranty are indefeasibly paid in full in cash and the
Commitments and the Facility with respect to the Obligations are terminated.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Borrower or Holdings is made, or any of the Secured Parties exercises its right
of setoff, in respect of the Obligations and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any of the Secured Parties in their discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Secured
Parties are in possession of or have released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction. The obligations of
Holdings under this paragraph shall survive termination of this Guaranty.
10.07    Subordination. Holdings hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to Holdings, whether now
existing or hereafter arising, including but not limited to any obligation of
the Borrower to Holdings as subrogee of the Secured Parties or resulting from
Holdings’ performance under this Guaranty, to the indefeasible payment in full
in cash of all Obligations. If the Secured Parties so request, any such
obligation or indebtedness of the Borrower to Holdings shall be enforced and
performance received by Holdings as trustee for the Secured Parties and the
proceeds thereof shall be paid over to the Secured Parties on account of the
Obligations, but without reducing or affecting in any manner the liability of
Holdings under this Guaranty.
10.08    Stay of Acceleration. If acceleration of the time for payment of any of
the Obligations is stayed, in connection with any case commenced by or against
Holdings or the Borrower under any Debtor Relief Laws, or otherwise, all such
amounts shall nonetheless be payable by Holdings immediately upon demand by the
Secured Parties.
10.09    Condition of Borrower. Holdings acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from the Borrower
and any other guarantor


111
89512049_5

--------------------------------------------------------------------------------





such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as Holdings requires, and that none of
the Secured Parties has any duty, and Holdings is not relying on the Secured
Parties at any time, to disclose to Holdings any information relating to the
business, operations or financial condition of the Borrower or any other
guarantor (Holdings waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).
10.10    Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time
the Guaranty or the grant of the security interest under the Loan Documents, in
each case, by any Specified Loan Party, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under its
Guaranty and the other Loan Documents in respect of such Swap Obligation (but,
in each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Article X voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
this Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.
ARTICLE XI    
MISCELLANEOUS
11.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)    waive any condition set forth in Section 4.01 (other than Section
4.01(h)(i) or (i)) without the written consent of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder


112
89512049_5

--------------------------------------------------------------------------------





or under such other Loan Document without the written consent of each Lender
entitled to such payment (it being understood that the waiver or delay of (or
amendment to the terms of) any mandatory prepayment of the Loans shall not
constitute a postponement of any date scheduled for the payment of principal or
interest, and that any such waiver or delay shall require only the consent of
the Required Lenders);
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section 11.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender entitled to such amount; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate;
(e)    change Section 8.03 in any manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender;
(f)    change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(g)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender; or
(h)    release all or substantially all of the value of the Guaranties, without
the written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender


113
89512049_5

--------------------------------------------------------------------------------





disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such Non-Consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
11.02    Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile or electronic mail as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:
(i)    if to Holdings, the Borrower or the Administrative Agent, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 11.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail, FpML messaging, and Internet or intranet websites) pursuant
to procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under


114
89512049_5

--------------------------------------------------------------------------------





such Article by electronic communication. The Administrative Agent or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Holdings, the Borrower, any Lender or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s, any Loan
Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic messaging service, or through
the Internet.
(d)    Change of Address, Etc. Each of Holdings, the Borrower and the
Administrative Agent may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.


115
89512049_5

--------------------------------------------------------------------------------





Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices and Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
11.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of Section
2.11), or (d) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a


116
89512049_5

--------------------------------------------------------------------------------





proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.11, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
11.04    Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Borrower shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, disbursements and other charges of one primary counsel for the
Arranger and the Administrative Agent, of one firm of special regulatory counsel
retained by the Arranger or the Administrative Agent in each applicable
specialty, and of one firm of local counsel retained by the Arranger or the
Administrative Agent in each applicable jurisdiction), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all out‑of‑pocket expenses
incurred by the Administrative Agent or any Lender (including the fees, charges
and disbursements of (A) one primary counsel for the Administrative Agent, the
Arranger and the Lenders (taken as a whole), (B) one local counsel in each
relevant jurisdiction, (C) one special counsel in each relevant specialty and
(D) in the case of any actual or perceived conflict of interest with respect to
any of the counsel identified in clauses (A) through (C) above, one additional
counsel to each group of affected Persons similarly situated, taken as a whole
(which in the case of clause (B) shall allow for up to one additional counsel in
each relevant jurisdiction)), in connection with the enforcement or protection
of its rights (1) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (2) in connection with
Loans made hereunder, including all such out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee; provided that such
legal expenses shall be limited to the reasonable fees, disbursements and other
charges of one primary counsel, one local counsel in each relevant jurisdiction,
to the extent reasonably necessary, one specialty counsel for each relevant
specialty and one additional counsel to each group of affected Persons similarly
situated if one or more conflicts of interest, or perceived conflicts of
interest, arise), incurred by any Indemnitee or asserted against any Indemnitee
by any Person (including the Borrower or any


117
89512049_5

--------------------------------------------------------------------------------





other Loan Party) other than such Indemnitee and its Related Parties arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials at, on, under or emanating from any property owned, leased or operated
by the Borrower or any of its Subsidiaries, or any Environmental Liability
related in any way to the Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the bad faith, gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for material breach of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. Without limiting the provisions of Section
3.01(c), this Section 11.04(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Applicable Percentage of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), provided, further that, the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or any such sub-agent)
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.10(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, neither Holdings nor the Borrower shall assert, and each hereby
waives, and acknowledges


118
89512049_5

--------------------------------------------------------------------------------





that no other Person shall have, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
others of any information or other materials distributed to such party by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provision of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
11.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.
11.06    Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 11.06(b), (ii)
by way of participation in accordance with the provisions of Section 11.06


119
89512049_5

--------------------------------------------------------------------------------





(d), or (iii) by way of pledge or assignment of a security interest subject to
the restrictions of Section 11.06(f) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    In the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such Assignments) that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:


120
89512049_5

--------------------------------------------------------------------------------





(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and provided, further, that the
Borrower’s consent shall not be required during the primary syndication of the
Facility; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
any Loan Party or any Loan Party’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to pay and satisfy in full all payment liabilities then
owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon). Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable


121
89512049_5

--------------------------------------------------------------------------------





Law without compliance with the provisions of this paragraph, then the assignee
of such interest shall be deemed to be a Defaulting Lender for all purposes of
this Agreement until such compliance occurs.
(vii)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of (and stated interest on) the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations


122
89512049_5

--------------------------------------------------------------------------------





under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 11.04(c) without
regard to the existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (subject to the
requirements and limitations therein, including the requirements under Section
3.01(e)) (it being understood that the documentation required under Section
3.01(e) shall be delivered to the Lender who sells the participation) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 3.06 and 11.13 as if it were
an assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.11 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts of (and stated interest on) each Participant’s
interest in the Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The


123
89512049_5

--------------------------------------------------------------------------------





entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(f)    Disqualified Institutions. (i) No assignment or shall be made to any
Person that was a Disqualified Institution as of the date (the “Trade Date”) on
which the applicable Lender entered into a binding agreement to sell and assign
all or a portion of its rights and obligations under this Agreement to such
Person (unless the Borrower has consented to such assignment as otherwise
contemplated by this Section 11.06, in which case such Person will not be
considered a Disqualified Institution for the purpose of such assignment). For
the avoidance of doubt, with respect to any assignee that becomes a Disqualified
Institution after the applicable Trade Date (including as a result of the
delivery of a notice pursuant to, and/or the expiration of the notice period
referred to in, the definition of “Disqualified Institution”), (x) such assignee
shall not retroactively be disqualified from becoming a Lender and (y) the
execution by the Borrower of an Assignment and Assumption with respect to such
assignee will not by itself result in such assignee no longer being considered a
Disqualified Institution. Any assignment in violation of this clause (f)(i)
shall not be void, but the other provisions of this clause (f) shall apply.
(ii)    If any assignment is made to any Disqualified Institution without the
Borrower’s prior consent in violation of clause (i) above, or if any Person
becomes a Disqualified Institution after the applicable Trade Date, the Borrower
may, at its sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, (A) prepay such Loan by paying the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such Loans, in each case plus accrued
interest, accrued fees and all other amounts (other than principal amounts)
payable to it hereunder and under the other Loan Documents and/or (B) require
such Disqualified Institution to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in this Section
11.06), all of its interest, rights and obligations under this Agreement and
related Loan Documents to an Eligible Assignee that shall assume such
obligations at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Institution paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it


124
89512049_5

--------------------------------------------------------------------------------





hereunder and other the other Loan Documents; provided that (i) the Borrower
shall have paid to the Administrative Agent the assignment fee (if any)
specified in 11.06(b) and (ii) such assignment does not conflict with applicable
Laws.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (“Plan of Reorganization”), each Disqualified Institution
party hereto hereby agrees (1) not to vote on such Plan of Reorganization, (2)
if such Disqualified Institution does vote on such Plan of Reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).
(iv)    The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders or (B)
provide the DQ List to each Lender requesting the same.
11.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates, its auditors and its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise


125
89512049_5

--------------------------------------------------------------------------------





of any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section 2.13 or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder (it being understood that
the DQ List may be disclosed to any assignee, or prospective assignee, in
reliance on this clause (f) (g) on a confidential basis to (i) any rating agency
in connection with rating the Borrower or its Subsidiaries or the credit
facilities provided hereunder or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided hereunder, (h)
with the consent of the Borrower or (i) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower. In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent and the Lenders in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments.
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary relating to any Loan Party or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning Holdings or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
11.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to


126
89512049_5

--------------------------------------------------------------------------------





time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office or Affiliate of such Lender different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness; provided,
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.15 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
11.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
11.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, and the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written,


127
89512049_5

--------------------------------------------------------------------------------





relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.
11.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.
11.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.
11.13    Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or if any other circumstance exists hereunder
that gives the Borrower the right to replace a Lender as a party hereto, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.06(b);


128
89512049_5

--------------------------------------------------------------------------------





(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
11.14    Governing Law; Jurisdiction; Etc. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
(a)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY HERETO IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT


129
89512049_5

--------------------------------------------------------------------------------





PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY
OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(b)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(c)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW
11.15    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other


130
89512049_5

--------------------------------------------------------------------------------





modification hereof or of any other Loan Document), each of the Borrower and
Holdings acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arranger, and the Lenders
are arm’s-length commercial transactions between the Borrower, Holdings and
their respective Affiliates, on the one hand, and the Administrative Agent, the
Arranger, and the Lenders, on the other hand, (B) each of the Borrower and
Holdings has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) each of the Borrower and Holdings
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Arranger and the Lenders each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower, Holdings or any of their
respective Affiliates, or any other Person and (B) neither the Administrative
Agent, the Arranger nor any Lender has any obligation to the Borrower, Holdings
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arranger the
Lenders, and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower,
Holdings and their respective Affiliates, and neither the Administrative Agent,
the Arranger, nor any Lender has any obligation to disclose any of such
interests to the Borrower, Holdings or any of their respective Affiliates. To
the fullest extent permitted by law, each of the Borrower and Holdings hereby
waives and releases any claims that it may have against the Administrative
Agent, the Arranger and the Lenders with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
11.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “execute”, “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other Loan Notices, waivers and consents) shall
be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or


131
89512049_5

--------------------------------------------------------------------------------





in any format unless expressly agreed to by the Administrative Agent pursuant to
procedures approved by it.
11.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.
11.19    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender that is an EEA Financial Institution is a party
to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


132
89512049_5

--------------------------------------------------------------------------------





11.20    ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGES FOLLOW.]




133
89512049_5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
HYSTER-YALE GROUP, INC.
By: /s/ Suzanne Schulze Taylor
Name: Suzanne Schulze Taylor
Title:Senior Vice President, General Counsel and Secretary
HYSTER-YALE MATERIALS HANDLING, INC.
By: /s/ Suzanne Schulze Taylor
Name: Suzanne Schulze Taylor
Title:Senior Vice President, General Counsel and Secretary








Hyster-Yale Group, Inc.
Term Loan Credit Agreement
Signature Page

--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as
Administrative Agent
By: /s/ Gerund N. Diamond
Name:    Gerund N. Diamond
Title:    Assistant Vice President






Hyster-Yale Group, Inc.
Term Loan Credit Agreement
Signature Page

--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as a Lender
By: /s/ D. Clay Hall
Name:    D. Clay Hall
Title:    Director




Hyster-Yale Group, Inc.
Term Loan Credit Agreement
Signature Page